PURCHASE AND SALE AGREEMENT
 
between
 
FISHER MEDIA SERVICES COMPANY,
 
a Washington corporation
 
as SELLER
 
and
 
HINES GLOBAL REIT 100/140 FOURTH AVE LLC,
 
a Delaware limited liability company
 
as BUYER
 
DATED:  November 17, 2011
 


 



HOU03:1282498.8
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
Page
 
ARTICLE 1.                         PURCHASE AND SALE
1.1            Agreement to Buy and Sell
1.2           Exclusions from Property 
ARTICLE 2.                         PURCHASE PRICE 
2.1           Purchase Price 
2.2           Payment of Purchase Price 
ARTICLE 3.                         TITLE TO PROPERTY 
3.1           Review of Title 
3.2           Conveyance 
3.3           Buyer’s Policy 
3.4           Seller’s Policy 
ARTICLE 4.                         CONDITION OF THE PROPERTY 
4.1           Deliveries Made by Seller 
4.2           Disclosure Statement 
4.3           “AS-IS” Sale and Release 
4.4           Continued Access to the Property 
ARTICLE 5.                         REPRESENTATIONS, WARRANTIES AND COVENANTS 
5.1           Definitions 
5.2           Seller’s Representations and Warranties 
5.3           Incorrect Seller Representation or Warranty 
5.4           Buyer’s Representations and Warranties 
5.5           Seller’s Covenants. 
5.6           Buyer’s Covenants 
5.7           Leaseback of Fisher Occupied Space 
ARTICLE 6.                         CONDITIONS TO CLOSING 
6.1           Seller’s Conditions to Closing 
6.2           Buyer’s Conditions to Closing 
ARTICLE 7.                         CLOSING 
7.1           Closing Procedure 
7.2           Deposits into Escrow 
7.3           Closing Costs and Other Expenses 
7.4           Prorations 
7.5           Closing of Escrow 
7.6           Possession 
ARTICLE 8.                         CONDEMNATION; DAMAGE; DESTRUCTION 
8.1           Condemnation 
8.2           Damage or Destruction 
ARTICLE 9.                         BREACH OF AGREEMENT. 
9.1           Seller’s Remedies 
9.2           Buyer’s Remedies 
9.3           Fees 
ARTICLE 10.                         [INTENTIONALLY DELETED] 
ARTICLE 11.                         GENERAL PROVISIONS 
11.1           Counterparts 
11.2           Entire Agreement 
11.3           Counsel; Construction 
11.4           Choice of Law 
11.5           Severability 
11.6           Waiver of Covenants, Conditions or Remedies 
11.7           Business Day 
11.8           Exhibits and Schedules 
11.9           Amendment 
11.10               Relationship of Parties 
11.11               No Third-Party Benefit 
11.12               Time of the Essence 
11.13               Further Acts 
11.14               No Recording 
11.15               Assignment 
11.16               Attorneys’ Fees 
11.17               Advisors 
11.18               Notices 
11.19               Mutual Waivers of Jury Trial and Certain Damages 
11.20               Confidentiality 
11.21               Limitation of Liability 
11.22               Joinder 
11.23               Cooperation with Auditors and SEC Filings 


 
LIST OF EXHIBITS
EXHIBIT A                      Legal Description of Property
EXHIBIT B                      List of Excluded Personal Property and Excluded
Permits
EXHIBIT C                      List of Due Diligence Materials
EXHIBIT D                      Commercial Real Property Disclosure Statement
EXHIBIT E                      List of Existing Leases and Security Deposits
EXHIBIT F                      List of Existing Service Contracts
EXHIBIT G                      List of Existing Environmental Reports
EXHIBIT H                      List of Existing Warranties
EXHIBIT I-1                                Form of Tenant Estoppel Certificate
EXHIBIT I-2                                Form of Landlord Estoppel Certificate
EXHIBIT J                      Form of Fisher Lease
EXHIBIT K                      Form of Rooftop Easement
EXHIBIT L                      Form of Deed
EXHIBIT M                      Form of Bill of Sale
EXHIBIT N                      Form of Assignment and Assumption Agreement
EXHIBIT O                      Form of General Assignment
EXHIBIT P                      Form of Tenant Notice
EXHIBIT Q                      Form of Reimbursement Agreement
 



HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT
 
THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 17th day of November, 2011 (“Effective Date”), by and between FISHER MEDIA
SERVICES COMPANY, a Washington corporation (“Seller”), and HINES GLOBAL REIT
100/140 FOURTH AVE LLC, a Delaware limited liability company (“Buyer”).
 
RECITALS:
 
A. Seller owns certain land (“Land”) in the City of Seattle, County of King,
State of Washington as more particularly described on EXHIBIT A attached hereto,
which is commonly known as “Fisher Plaza.”  The Land is comprised of two tax
parcels (King County Tax Parcel Nos. 1991200150 and 1991200170) and is bound by
Denny Way to the south, John Street to the north, Fourth Avenue North to the
west and Fifth Avenue North to the east.
 
B. The Land is improved with two buildings, one commonly known as 100 Fourth
Avenue North, Seattle, Washington 98109 (“Fisher Plaza West”), which contains
six (6) stories and approximately 99,488 square feet, and the second commonly
known as 140 Fourth Avenue North, Seattle, Washington 98109 (“Fisher Plaza
East”), which contains five (5) stories and approximately 194,239 square feet
(such buildings together, “Buildings”).  The Land is also improved with a
subterranean parking structure containing 504 stalls (“Parking Structure”).
 
C. Seller and its affiliates occupy approximately 120,969 square feet in Fisher
Plaza East (“Fisher Occupied Space”), which occupancy is undocumented by any
lease or other agreement, given that Seller owns the property.  Different
office, data center, retail, media, co-location and carrier tenants occupy other
space within the Buildings pursuant to various existing leases.
 
D. Prior to entering into this Agreement, Seller and its affiliates invited
certain parties to participate in a confidential process to select (“Selection
Process”) an entity to purchase the Property (defined below) and lease back
portions thereof.  During the Selection Process, Seller made available to Buyer
various documents, information and other materials related to the Property and
Buyer began its due diligence review of the Property.  Seller has selected Buyer
to purchase the Property and is entering into this Agreement with Buyer in lieu
of other potential purchasers (“Potential Purchasers”).
 
E. Between its initial selection and finalization of this Agreement, Buyer
completed its due diligence review of the Land, Buildings, Parking Structure and
other components of the Property  to its complete satisfaction.  Buyer now
desires to purchase from Seller the Land, Buildings, Parking Structure and other
components of the Property.  Seller desires to sell to Buyer the Land,
Buildings, Parking Structure and other components of the Property on the
condition that Buyer leases back to Fisher Communications, Inc., a Washington
corporation and an affiliate of Seller (“Fisher Communications”), the Fisher
Occupied Space, together with such other space and rights at Fisher Plaza as are
necessary or desirable for the continued occupation and operations of Seller and
its affiliates (which, among other affiliates, shall include Fisher
Communications throughout this Agreement) at Fisher Plaza.
 
F. The parties now wish to enter into this Agreement to set forth the terms and
conditions under which Buyer will purchase the Property from Seller and the
terms and conditions under which Buyer will lease back to Fisher Communications
the Fisher Occupied Space.
 
NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, Seller and Buyer agree as follows:
 
ARTICLE 1.                      PURCHASE AND SALE
 
1.1 Agreement to Buy and Sell
 
.  Subject to all of the terms and conditions of this Agreement, Seller hereby
agrees to sell to Buyer, and Buyer hereby agrees to purchase from Seller the
following (collectively, “Property”):
 
1.1.1 The Land, together with all of Seller’s right, title and interest in and
to all rights, licenses, privileges, reversions and easements appurtenant to the
Land including, without limitation, all minerals, oil, gas and other hydrocarbon
substances on and under the Land, as well as all air rights, water rights, water
and water stock relating to the Land, and all other appurtenances thereto;
 
1.1.2 All improvements, buildings, plazas, and other structures located on the
Land, including, without limitation, the Buildings and Parking Structure, and
all infrastructure and building fixtures located on or in any such improvements
(collectively, “Improvements” and together with the Land, “Real Property”);
 
1.1.3 All of Seller’s right, title and interest in and to all systems,
appliances, equipment, machinery, generators, furniture, furnishings,
decorations, supplies, above-ground storage tanks located in the Parking
Structure (and any fuel therein as of the Closing Date (defined in Section 7.1),
except for any fuel in any jet fuel tank used for refueling helicopters) and
other personal property, if any, owned by Seller and located on or about the
Real Property and used in the operation and maintenance thereof (collectively,
“Tangible Personal Property”);
 
1.1.4 All of Seller’s right, title and interest in and to the following
intangible personal property, to the extent any is owned by Seller and freely
transferable, which is related to the ownership or operation of the Real
Property: all development rights, franchises, certificates of occupancy, soil
and other reports and studies, surveys, maps, utility contracts, and data
relating to the operation or construction of the Real Property, architect’s
contracts, plans and specifications, engineering plans and studies, floor plans
and landscape plans (collectively, “Intangible Personal Property”).  Seller may
retain copies of each of the foregoing items;
 
1.1.5 The Existing Leases (defined in Section 5.2.3) and any other leases,
occupancy licenses or other occupancy agreements affecting the Real Property
that may be made by Seller after the Effective Date as permitted by this
Agreement (collectively, such permitted agreements and the Existing Leases,
“Leases”).  Notwithstanding the foregoing, the Existing Leases shall not
include, and Seller hereby expressly reserves, that certain Office Space Lease
between Seller and LUT, LLC, a Washington limited liability company, dated March
10, 2010 (“LUT Lease”).  LUT shall not be considered an Existing Occupant
(defined in Section 4.4) as such term is used in this Agreement;
 
1.1.6 All of Seller’s right, title and interest in and to the Existing Service
Contracts (defined in Section 5.2.4) and any other service contracts affecting
the Property that may be made by Seller after the Effective Date as permitted by
this Agreement (collectively, such permitted contracts and the Existing Service
Contracts, “Service Contracts”), subject to Section 5.5.3 below;
 
1.1.7 All freely transferable Existing Warranties held by Seller (defined in
Section 5.2.8); and
 
1.1.8 All freely transferable land use permits, building permits, variances,
water certificates or claims and other certificates, permits, licenses and
approvals held by Seller pertaining to the Property or the operation thereof
(collectively, “Transferable Permits”).  Any of the foregoing items that are
transferable, but require a particular transfer process or governmental or other
third-party approval, shall not be deemed “freely transferable” (such permits
being referred to herein as the “Process Permits,” and together with the
Transferable Permits, “Permits”), but shall be considered a part of the Property
and transferred pursuant to Section 5.5.4 below.
 
1.2 Exclusions from Property
 
.  Notwithstanding anything in Section 1.1 above to the contrary, the term
“Property” shall not include, and Seller hereby expressly reserves to itself all
of the following owned by Seller: (a) any Tangible Personal Property located
within the Fisher Occupied Space or otherwise on or about the Real Property in
any space occupied by Seller or its affiliates under the Fisher Lease, Rooftop
Easement and Storage Space Agreement (all as defined in Section 5.7); (b) any
cars, trucks, vans, helicopters or similar vehicles owned by Seller or its
affiliates located on, around or outside of the Real Property (including any
leasehold interests therein); (c) all of Seller’s and its affiliates’
trademarks, service marks, logos and other marks, trade or business names, and
other proprietary information and other similar intangible property, if any
(provided that Buyer shall have the right to use the name “Fisher Plaza”,
“Fisher Plaza East” and “Fisher Plaza West” as the existing names of the
Buildings pursuant to the terms of the Fisher Lease); (d) the Plaza Telecom
System, PlazaNet System and any Connection Lines (as each of the foregoing terms
are defined in Section 5.5.8 and Section 5.5.9), but only to the extent
described in Sections 5.5.8 and 5.5.9; and (e) any of the other items listed on
EXHIBIT B attached hereto.  Buyer acknowledges that it is the intent of the
parties that Seller and its affiliates be allowed to retain all Property
necessary for Seller’s or its affiliates’ continued operations at the Real
Property in the same manner as Seller and its affiliates operate as of the
Effective Date.  If any such Property is not expressly excluded herein or has
been inadvertently left off EXHIBIT B, the parties shall work together in good
faith after Closing to effectuate the foregoing intent.  This Section 1.2 shall
survive Closing.
 
ARTICLE 2.                      PURCHASE PRICE
 
2.1 Purchase Price
 
.  The purchase price for the Property shall be One Hundred Sixty Million and
No/100 Dollars ($160,000,000.00) (“Purchase Price”).  In order to timely pay an
approximation of the real estate excise tax which is due, the parties agree, for
the immediate tax reporting obligation only, that the real property allocation
is One Hundred Fifty Nine Million Four Hundred Thousand and No/100 Dollars
($159,400,000.00) and that the remaining portion of the Purchase Price is
allocated to personal property.  Seller may contest the value of the real
property with the appropriate taxing authority.  The Buyer’s personal property
tax liability shall not be increased from that existing at the Closing unless
the parties have mutually agreed upon such change, except as follows.  Buyer
shall indemnify and hold harmless Seller and its affiliates from and against all
costs, penalties and other liabilities that may arise in the event that any
applicable taxing authority disagrees with the above personal property
allocation.  In no event shall the foregoing indemnity obligation be applicable
for any personal property tax obligations of Seller with respect to years prior
to the year in which Closing occurs. This indemnification shall survive Closing.
 
In connection with the purchase of the Property, Seller or one of its Affiliates
has agreed to pay to Buyer certain Reimbursement Payments as defined in, and
under the terms and conditions set forth in, the Reimbursement Agreement defined
in Section 7.2.1(l) below.  Any such Reimbursement Payments that are made by
Seller or its Affiliates to Buyer pursuant to the Reimbursement Agreement shall
be treated by the parties as an adjustment to (i.e., reduction in) the Purchase
Price, subject to the then prevailing accounting rules and tax regulations.
 
2.2 Payment of Purchase Price
 
.  The Purchase Price shall be paid as follows:
 
2.2.1 Deposit.  The parties shall open an escrow account (“Escrow”) with First
American Title Insurance Company, at its office located at 818 Stewart Street,
Suite 800, Seattle, Washington 98101 (in its capacity as escrow agent, “Escrow
Agent”).  No later than the end of the next business day following the Effective
Date, Buyer shall deliver into Escrow Ten Million and No/100 Dollars
($10,000,000.00) by wire transfer of immediately available federal funds to be
held by Escrow Agent as an earnest money deposit (“Deposit”).  Escrow Agent
shall invest the Deposit in any reasonable manner as agreed upon by Seller and
Buyer.  Any interest that may accrue on the Deposit as a result of such
investment will accrue for the benefit of Buyer; provided, however, that if
Seller is entitled to the Deposit under the terms of this Agreement, other than
for application to the Purchase Price at Closing, then all interest accrued on
the Deposit will be paid to Seller with the Deposit.  The Deposit shall be
non-refundable, except as otherwise expressly set forth herein.  If Buyer fails
to timely make the Deposit, (x) Seller shall have the right to terminate this
Agreement upon written notice delivered to Buyer and Escrow Agent, and (y)
neither party shall have any further rights or obligations hereunder, except
obligations hereunder that survive termination of this Agreement.  The Deposit
shall be applied to the Purchase Price at Closing.
 
2.2.2 Closing Payment.  The Purchase Price, as adjusted by the application of
the Deposit and any Extension Deposit (as defined in Section 7.1) and by the
prorations and credits specified herein, and together with all Closing costs to
be paid by Buyer as set forth on Buyer’s estimated settlement statement
(“Buyer’s Closing Payment”), shall be paid to Escrow Agent by wire transfer of
immediately available federal funds through Escrow no later than one (1)
business day before the Closing Date.
 
ARTICLE 3.                      TITLE TO PROPERTY
 
3.1 Review of Title
 
.
 
3.1.1 Prior to the Effective Date, Seller provided Buyer with (a) an ALTA
Commitment for an owner’s standard coverage policy of title insurance, prepared
by First American Title Insurance Company (in its capacity as title company,
“Title Company”), under File No. NCS-487994-WA1, having an effective date of
November 7, 2011, along with copies of all of the documents referenced as
special exceptions therein (“Preliminary Report”), and (b) an ALTA survey of the
Real Property prepared by Bush, Roed & Hitchings, Inc. under Job No. 2002249.02
dated August 29, 2011 (“Survey”).  Buyer acknowledges that it had the
opportunity to review the Preliminary Report and Survey prior to the Effective
Date.  Buyer does not object to Special Exception Nos. 4, 8 through 11, 14 (to
the extent such exception covers all Leases and Occupants) and 15 of the
Preliminary Report, both parties acknowledging, however, that Special Exception
Nos. 5-7 and 11 have been deleted by the Title Company and will not be included
in Buyer’s Policy.
 
3.1.2 Within one (1) business day after the Effective Date, Seller shall deliver
to Buyer an update of the Preliminary Report along with copies of all of the
documents referenced as new exceptions therein (“Updated Report”).  By giving
written notice to Seller on or before the date that is one (1) business day
after receiving the Updated Report, Buyer may object to the following exceptions
only noted in the Updated Report: (a) any new matters shown on the Updated
Report or (b) any material discrepancies between the Updated Report and the
information shown on the Survey.  Buyer shall not have the right to object to
any of the matters deemed Permitted Exceptions pursuant to Section 3.1.2.2
below.  If any supplements to the Updated Report are issued after the Updated
Report has been delivered to Buyer, Buyer shall have one (1) business day from
its receipt of such supplement to object to any new matters shown thereon in
accordance with the same limitations as provided above in this Section
3.1.2.  The Preliminary Report, Updated Report and any supplements thereto shall
be collectively referred to herein as the “Title Report.”
 
3.1.2.1 Buyer shall be deemed to have approved title to the Real Property as
shown in the Title Report unless Buyer timely objects to any title exception as
required in this Section 3.1.  If Buyer timely makes any such objection, Seller
may, by giving notice to Buyer within one (1) business day after Buyer’s
objection notice, elect either to remove such objection(s) or not to remove such
objection(s).  If Seller fails to timely respond to Buyer’s objection notice,
Seller shall be deemed to have elected not to remove the objection(s) noted in
Buyer’s notice.  If Seller elects to remove any such objection(s), Seller shall
remove, or otherwise cure to Buyer’s reasonable satisfaction, the title
exception in question on or before the Closing Date at Seller’s expense.  If
Seller elects (or is deemed to have elected) not to remove any such
objection(s), Buyer shall have the right, by giving written notice to Seller
within one (1) business day after Seller’s election not to remove (or deemed
election not to remove), either to terminate this Agreement or to withdraw such
objection(s) by giving written notice to Seller.  If Buyer does not timely
terminate this Agreement in accordance with the foregoing sentence, Buyer shall
be deemed to have approved title to the Real Property subject to the title
exception(s) in question.
 
3.1.2.2 Notwithstanding anything herein to the contrary, Seller shall remove on
or before the Closing Date (a) any mortgages, deeds of trust or other monetary
liens (except as noted in clauses (iii), (v) and (vii) below) encumbering the
Real Property and (b) any exceptions or encumbrances to title that are created
by Seller after the Effective Date without Buyer’s written consent.  The term
“Permitted Exceptions” as used herein shall mean (i) the exceptions in the Title
Report approved (or deemed approved) by Buyer pursuant to this Section 3.1, (ii)
all matters shown on the Survey, (iii) non-delinquent real and personal property
taxes, (iv) the Leases, the Fisher Lease and the Rooftop Easement, (v) matters
attributable to acts of Buyer and/or its members, managers, partners, directors,
officers, employees, consultants, agents, contractors, affiliates and other
representatives (“Buyer Parties”), (vi) provisions of existing laws, rules and
regulations including, without limitation, building, zoning and environmental
laws, and (vii) any non-delinquent lien for municipal betterments and special
assessments assessed against the Real Property.
 
3.1.2.3 If, on or before the Closing Date, Seller does not remove or cure any
title exception that Seller agreed to remove or cure or is required to remove
according to the terms of this Section 3.1, then Buyer shall have the right to
terminate this Agreement by delivering written notice thereof to Seller.  If
this Agreement is terminated as provided in this Section 3.1.2.3, then the
Deposit (and any Extension Deposit) shall be returned to Buyer, Buyer shall
receive the Liquidated Damages Payment from Seller, Escrow shall be terminated
and all documents and funds delivered into Escrow shall be returned to the party
that deposited the same (except as otherwise provided herein), Seller shall pay
any costs associated with terminating Escrow or cancelling the Title Report, and
neither party shall have any further rights or obligations hereunder, except as
expressly stated herein.  All other elections to terminate this Agreement under
this Section 3.1 shall have a similar effect, except that both Buyer and Seller
shall equally pay any costs associated with terminating Escrow or cancelling the
Title Report.
 
3.2 Conveyance
 
.  On the Closing Date, Seller shall convey to Buyer fee simple title to the
Real Property by a duly executed and acknowledged Special Warranty Deed
(“Deed”), free and clear of all defects and encumbrances other than the
Permitted Exceptions.
 
3.3 Buyer’s Policy
 
.  Seller shall cause Title Company to issue to Buyer at Closing an ALTA
extended coverage owner’s policy of title insurance insuring Buyer’s title to
the Real Property in the full amount of the Purchase Price, subject only to the
Permitted Exceptions and those general exceptions and exclusions that are
customary in such extended form of title insurance (“Buyer’s Policy”).  Buyer
may request that Title Company issue special endorsements to Buyer’s
Policy.  Seller shall furnish to Title Company any documents that Title Company
reasonably requires to issue such extended coverage or special endorsements
reasonably requested by Buyer; provided, however, that such documents shall be
acceptable to Seller, in its reasonable discretion, and Seller shall not be
required to incur any non-customary additional obligations, liabilities, or
expenses associated with such extended coverage and Seller shall not be required
to incur any additional obligations, liabilities, or expenses associated with
any special endorsements requested by Buyer.  Buyer shall be fully responsible
for paying the additional costs associated with any extended coverage and
special endorsements that it requests.  In no event shall the issuance of
special endorsements be a condition of Closing, and Closing shall timely proceed
so long as an extended coverage owner’s policy will be issued pursuant to the
first sentence of this Section 3.3 and Title Company is irrevocably committed to
issue extended coverage, subject only to the payment of the applicable costs
therefor and the delivery of the required documents from Seller.
 
3.4 Seller’s Policy
 
.  Seller shall have the right to request that Title Company provide a
simultaneously-issued seller’s policy of title insurance at Closing (“Seller’s
Policy”), at Seller’s sole cost and expense which policy shall be subject only
to the same exceptions as provided in Buyer’s Policy.  Seller shall notify Buyer
and Title Company no later than one (1) business day before the scheduled
Closing Date if Seller elects to obtain Seller’s Policy.  In no event shall the
issuance of Seller’s Policy be a condition of the Closing.
 
ARTICLE 4.                      CONDITION OF THE PROPERTY
 
4.1 Deliveries Made by Seller
 
.  Buyer acknowledges that, prior to the Effective Date, Seller delivered, and
Buyer has received or was provided access to, all of the materials listed on
EXHIBIT C attached hereto (“Due Diligence Materials”).  Except as expressly set
forth in this Agreement, Buyer acknowledges and agrees that neither Seller nor
its affiliates or any of such parties’ directors, officers, agents, contractors,
employees or other representatives (such affiliates and parties collectively,
“Seller Parties”) make, and have not made, any warranty or representation with
respect to the accuracy, completeness, conclusions or statements expressed in
the Due Diligence Materials, nor do Seller or the Seller Parties represent or
warrant that these are the sole materials that were or now are available with
respect to the matters covered thereby, and Buyer hereby waives, relinquishes
and releases any and all Claims (defined in Section 4.4.1) against Seller or any
of the Seller Parties arising out of the accuracy, completeness, conclusions or
statements expressed in the Due Diligence Materials.
 
4.2 Disclosure Statement
 
.  Buyer and Seller acknowledge that the Real Property constitutes “Commercial
Real Estate” as defined in RCW 64.06.005.  Buyer waives receipt of the seller
disclosure statement required under RCW 64.06 for transactions involving the
sale of commercial real estate, except for the section entitled
“Environmental.”  A completed copy of the Environmental section of the seller
disclosure statement is attached to this Agreement as EXHIBIT D (“Disclosure
Statement”).  A fully executed original of the completed Disclosure Statement
will be delivered to Buyer as soon as practicable after the Effective Date
hereof.  Buyer waives its right to rescind this Agreement under RCW
64.06.030.  Buyer further acknowledges and agrees that the Disclosure Statement
(a) is for the purposes of disclosure only, (b) is not and will not be part of
this Agreement, and (c) is not and will not be construed as a representation or
warranty of any kind by Seller.
 
4.3 “AS-IS” Sale and Release
 
.
 
4.3.1 Prior Due Diligence.  Buyer acknowledges and agrees that (a) prior to the
Effective Date, Buyer and Seller negotiated the purchase and sale of the
Property for some time, (b) during such time, Buyer had ample opportunity to
review the Due Diligence Materials and to otherwise make any and all legal,
factual and other inquiries, studies, reviews and investigations as Buyer deemed
necessary, desirable or appropriate with respect to the Property, and (c) Buyer
is fully satisfied with its prior review of the Due Diligence Materials, all
such investigations and all aspects of the Property.  Buyer therefore agrees
that its purchase of the Property shall not be conditioned on the results of any
of Buyer’s prior or future inquiries, studies and investigations and hereby
waives any and all of such rights.  Buyer further acknowledges that, during the
parties’ prior negotiation, Seller disclosed to Buyer that the outdoor fountain
located in the southeast corner of Fisher Plaza is not operational.  Buyer
agrees that Seller shall not have any obligation whatsoever to repair such
fountain and that Buyer shall take the Property, including the fountain, in its
current “AS-IS, WHERE-IS” condition as set forth in Section 4.3.2 below.
 
4.3.2 As-Is” Sale.  EXCEPT THOSE REPRESENTATIONS AND WARRANTIES PROVIDED IN
SECTION 5.2 BELOW AND ANY OTHER DOCUMENT EXECUTED AND DELIVERED BY SELLER OR
FISHER COMMUNICATIONS AT CLOSING, BUYER ACKNOWLEDGES AND AGREES THAT BUYER IS
PURCHASING THE PROPERTY IN AN “AS-IS, WHERE-IS” CONDITION “WITH ALL FAULTS AND
DEFECTS”, WHETHER KNOWN OR UNKNOWN, AND WITHOUT ANY WARRANTIES, REPRESENTATIONS
OR GUARANTEES, EITHER EXPRESSED OR IMPLIED, OF ANY KIND OR NATURE WHATSOEVER
FROM OR ON BEHALF OF SELLER OR ANY OF THE SELLER PARTIES, INCLUDING WITHOUT
LIMITATION, THOSE OF FITNESS FOR A PARTICULAR PURPOSE AND USE.  Buyer
acknowledges and agrees that (a) Buyer is a knowledgeable, experienced and
sophisticated buyer of real estate, (b) except as otherwise expressly set forth
in Section 5.2 below or in any other document executed and delivered by Seller
or Fisher Communications at Closing, neither Seller, the Seller Parties nor
anyone acting for or on behalf of any of them, has made any representation,
warranty, promise or statement, express or implied, to Buyer or the Buyer
Parties, or to anyone acting for or on behalf of any of them, concerning any
aspect of or condition affecting the Property, the use or development thereof or
its fitness or any particular purpose, and (c) although Buyer had access to the
Due Diligence Materials, and notwithstanding the representations made by Seller
in Section 5.2 below or any other document executed and delivered by Seller or
Fisher Communications at Closing, Buyer is entering into this Agreement to
purchase the Property based solely upon its own investigation and examination of
the Property and upon the representations and warranties made by Seller in
Sections 5.2 and 11.17 hereof as qualified therein.  Therefore, as of Closing,
Buyer assumes the risk of all defects and conditions affecting the Property,
whether known or unknown, including but not limited to such defects and
conditions that cannot be observed by casual inspection, and Buyer assumes the
risk that adverse matters affecting the Property, including but not limited to
adverse physical and environmental conditions, may not have been revealed by
Buyer’s due diligence performed with respect to the Property or the Due
Diligence Materials.
 
4.3.3 Release.  By executing this Agreement, Buyer will be deemed to have (a)
made all studies, investigations and inspections that Buyer deemed necessary,
appropriate or desirable in connection with Buyer’s purchase of the Property,
(b) fully satisfied itself with its review of  all such studies, investigations
and inspections, the Due Diligence Materials and all aspects of the Property,
and (c) approved each of the foregoing and this transaction without
reservation.  Except as expressly provided in this Agreement, Buyer hereby
waives, relinquishes and releases, on behalf of itself, the Buyer Parties and
their successors and assigns, Seller and the Seller Parties from any and all
Claims that Buyer has or may have arising from or related to any matter or thing
in connection with the Property, including, without limitation, any documents
provided by Seller or any Seller Party hereunder, any construction defects,
errors or omissions in the design or construction of the Property and any
environmental conditions affecting the Property, and Buyer shall not look to
Seller or the Seller Parties in connection with any of the foregoing for any
redress or relief; provided, however, that Buyer is not releasing Seller from
any claims arising from Seller’s fraud or intentional misrepresentations
(“Non-Released Claims”).  The release in this Section 4.3.3 shall be given full
force and effect according to each of its expressed terms and provisions and
shall apply to all Claims, regardless of whether such Claims are known or
unknown, suspected or unsuspected.  Notwithstanding the foregoing, the waivers,
releases and other matters set forth in this Section 4.3.3 shall not limit
Buyer’s right to implead or otherwise seek joinder of Seller with respect to any
claims for reimbursement or contribution arising from Non-Released Claims.
 
4.3.4 Buyer’s Knowledge.  Without limiting the generality of the release
contained in Section 4.3.3 above, and notwithstanding anything in this Agreement
to the contrary, neither Seller nor the Seller Parties shall have any liability
whatsoever with regard to any matter of which Buyer or the Buyer Parties have
actual knowledge (as defined in Section 5.1.4 below) prior to Closing.  By
executing this Agreement, Buyer waives any such Claims; by Closing, Buyer shall
be deemed to have waived any such Claims; and Buyer shall not be entitled to
“reserve” any such Claims of which it or the Buyer Parties have actual knowledge
at Closing.
 
4.3.5 Survival.  The provisions of this Section 4.3 shall indefinitely survive
any Closing or termination of this Agreement.
 
Seller and Buyer each initial this Section 4.3 below to expressly acknowledge
that the waivers, releases and other terms herein have been specifically
negotiated and agreed upon and to further indicate their awareness and
acceptance of each and every provision hereof.
 
Seller’s Initials:                                                      Buyer’s
Initials:
 


 
4.4 Continued Access to the Property
 
.
 
4.4.1           Access.  Buyer and the Buyer Parties will have the right to
enter the Real Property, at reasonable times and at their own risk and expense,
through and including the Closing Date in order to confirm any existing or to
conduct any further studies, inquiries, or investigations or to take
inventories, survey areas, monitor conditions, prepare reports and otherwise
prepare to take title to the Property, subject to the terms and conditions of
this Section 4.4; provided, however, that Buyer’s purchase of the Property shall
not be conditioned on the results of any such confirmation or additional
studies.  Buyer shall not unreasonably interfere with the use of the Property by
any existing tenant, licensee or other occupant of the Real Property under any
Existing Lease (“Existing Occupants,” which definition shall not include LUT) or
any tenant, licensee, or other occupant of the Property under any Lease entered
into after the Effective Date as authorized herein (“New Occupant” and together
with the Existing Occupants, “Occupants”).  Buyer shall not unreasonably
interfere with Seller’s or its affiliates’ use of the Property.  Buyer shall not
conduct any invasive or intrusive testing, studies, or investigations, such as a
phase two environmental assessment, without Seller’s prior written
consent.  Buyer shall provide Seller with reasonable prior written notice (or
notice by electronic mail) of its desire to enter the Real Property for such
purpose, which notice shall include a description of the activities to be
performed and the areas of the Real Property to be accessed during such entry,
and Buyer shall coordinate all such entry in advance with Cheryl Mauer, a
representative of CP Management I, LLC, Seller’s Property Manager (“Property
Manager”), or any other representative that Seller may designate from time to
time in writing to Buyer.  Seller reserves the right to have Cheryl Mauer or any
other representative of Seller or Property Manager present at all times during
any such access, and Seller shall use commercially reasonable efforts to have
such representative available on the next business day following Buyer’s request
during normal business hours.  Buyer acknowledges that its access to certain
Occupant spaces within the Real Property may be prohibited or limited by that
Occupant’s Lease, or may require Buyer to execute a non-disclosure or
confidentiality agreement.  Buyer agrees that it shall not have access to such
spaces unless it complies with such limitations and executes any reasonable
non-disclosure or confidentiality agreement as required by the Occupant.  As a
condition of such entry, Buyer agrees to (a) obtain, carry and provide evidence
to Seller of not less than Two Million and No/100 Dollars ($2,000,000.00) worth
of commercial general liability insurance with a contractual liability
endorsement insuring Buyer’s indemnity obligations hereunder, (b) pay when due
all costs of activities performed by Buyer or the Buyer Parties in connection
with such activities, (c) restore promptly any physical damage caused by such
activities, and (d) defend, indemnify and save Seller and the Seller Parties
harmless from any and all liabilities, costs, damages, expenses (including, but
not limited to, attorneys’ fees and other professional fees and disbursements),
claims, suits, actions, and losses of every name, kind and description by any
person or entity as a result of or on account of any actual or alleged injuries
or damages to persons or property received or sustained, or any liens filed
against the Property (collectively, “Claims”) incurred by or made or brought
against Seller or any of the Seller Parties which Claims in any way arise out
of, in connection with, or as a result of the acts or omissions of Buyer or the
Buyer Parties in exercising Buyer’s rights under this Section 4.4; provided that
Buyer shall have no liability for any preexisting condition on the Property that
is discovered during Buyer’s inspections, except to the extent that Buyer or any
Buyer Party exacerbates any such preexisting condition.  Without limiting the
generality of the foregoing, Buyer assumes all liability for actions brought by
any of the Buyer Parties.  The obligations set forth in this Section 4.4 shall
survive the expiration or any termination whatsoever of this Agreement and shall
survive Closing.
 
4.4.2            [Intentionally Deleted].
 
ARTICLE 5.                      REPRESENTATIONS, WARRANTIES AND COVENANTS
 
5.1 Definitions
 
.  As used in this Agreement, including this Article 5:
 
5.1.1 The phrase “to Seller’s knowledge,” means the present, actual knowledge,
without any duty of inquiry or investigation other than to review the accuracy
of the representation and warranty with Cheryl Mauer, Seller's Property Manager,
of (a) Hassan Natha, Chief Financial Officer of Seller and (b) Robert Dunlop,
Executive Vice President-Operations of Seller.  Such persons have not undertaken
or inquired into any independent investigation or verification of the matters
set forth in any representation or warranty, including without limitation an
investigation or review of any documents, certificates, agreements or
information that may be in, or may hereafter come into, the possession of Seller
or any of the Seller Parties.  Buyer acknowledges that the individuals named
above are named solely for the purpose of defining and narrowing the scope of
Seller’s knowledge and not for the purpose of imposing any liability on or
creating any duties running from such individuals to Buyer.  Buyer covenants
that it will not bring any action of any kind against such individuals related
to or arising out of any representations and warranties made by Seller herein
except in connection with any fraud action;
 
5.1.2 “Environmental Laws” means the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, the Superfund Amendments and
Reauthorization Act of 1986, the Resource Conservation and Recovery Act, the
Toxic Substance Control Act, and the Washington Model Toxics Control Act, all as
amended, or any other similar state, local, or federal environmental law and any
rules and regulations promulgated thereunder;
 
5.1.3 “Hazardous Materials” means any chemical, substance, material, controlled
substance, object, condition, waste, living organisms or combination thereof
that is or may be hazardous to human health or safety or to the environment due
to its radioactivity, ignitability, corrosiveness, reactivity, explosivity,
toxicity, carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other
harmful or potentially harmful properties or effects, including, without
limitation, petroleum hydrocarbons and petroleum products, lead, asbestos,
radon, polychlorinated biphenyls (PCBs) and all of those chemicals, substances,
materials, controlled substances, objects, conditions, wastes, living organisms
or combinations thereof that are listed, defined or regulated as of the
Effective Date in any manner by any Environmental Law based upon, directly or
indirectly, such properties or effects;
 
5.1.4 “Exception Matter” means (a) any matters disclosed by the Due Diligence
Materials, (b) any matter of which Buyer or the Buyer Parties have actual
knowledge prior to Closing, “actual knowledge” meaning anything clearly
described in any written document given to or obtained by Buyer or the Buyer
Parties in connection with the transactions contemplated in this Agreement, and
(c) any waived misrepresentations (pursuant to Section 5.3); and
 
5.1.5 The phrases “commercially reasonable efforts” and “commercially reasonable
steps” shall not impose any obligation to institute legal proceedings or to
expend any monies therefor.
 
5.2 Seller’s Representations and Warranties
 
.  Seller represents and warrants the following to Buyer as of the Effective
Date.  Each of such representations and warranties shall be deemed remade on and
as of the Closing Date.
 
5.2.1 Due Formation and Authorization.  Seller is duly organized and validly
existing under the laws of the State of Washington, is qualified to do business
in the State of Washington, and has all requisite power, authority and legal
right to execute, deliver and perform the terms of this Agreement.  This
Agreement and all documents to be executed by Seller in connection herewith
constitute, or will constitute when executed and delivered, valid and legally
binding obligations of Seller enforceable in accordance with their terms.  Each
individual executing this Agreement on behalf of Seller is duly authorized to do
so.
 
5.2.2 Consent.  No consent, approval or authorization by any individual, entity,
court, administrative agency or other governmental authority is required in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated herein by Seller other than those consents,
approvals and authorizations that shall be obtained by Seller prior to
Closing.  As of Closing, the consummation of the transactions contemplated by
this Agreement will not result in a breach of, or constitute a default under any
agreement or other instrument to which Seller is a party or by which Seller is
bound or affected.
 
5.2.3 Existing Leases.  As of the Effective Date, there are no existing leases,
occupancy licenses or other occupancy agreements affecting the Real Property to
which Seller is a party except as set forth on EXHIBIT E attached hereto
(collectively, “Existing Leases,” which definition shall not include the LUT
Lease).  Seller has not given to or received from any Existing Occupant under
any Existing Lease written notice of default where such default remains uncured
as of the Effective Date, and to Seller’s knowledge there exists no
continuing  Default (as defined in such Existing Lease) under any Existing Lease
as of the Effective Date.  True, complete and correct copies of all Existing
Leases and any amendments thereto were delivered or made available to Buyer
prior to the Effective Date as a part of the Due Diligence Materials.  The rent
roll attached as a part of EXHIBIT E represents, as of the Effective Date, true,
complete and accurate information regarding the rent schedule, the amount of
security deposits and letters of credit held by Seller and the amount of prepaid
rent paid to or held by Seller for each Existing Lease.  There are no Leasing
Costs (hereinafter defined) payable as of the Effective Date except as set forth
on EXHIBIT E.
 
5.2.4 Service Contracts.  As of the Effective Date, there are no management,
maintenance, service agreements pertaining to the Property to which Seller is a
party except as set forth on EXHIBIT F attached hereto (“Existing Service
Contracts”).  Seller has not given to or received from any party under any
Existing Service Contract written notice of default where such default remains
uncured as of the Effective Date, and to Seller’s knowledge there exists no
continuing Default (as defined in such Existing Service Contract) under any
Existing Service Contract as of the Effective Date.  True, complete and correct
copies of all Existing Service Contracts and any and all amendments thereto were
delivered or made available to Buyer prior to the Effective Date as a part of
the Due Diligence Materials.
 
5.2.5 Litigation; Violation of Laws.  Seller has not received written notice of
(a) any pending lawsuits affecting all or any material portion of Seller’s
interest in the Property, (b) any pending judicial, municipal or administrative
proceedings in eminent domain affecting all or any material portion of Seller’s
interest in the Property, (c) except as described in the Due Diligence
Materials, any violation of any term or condition of any  Permit, or (d) except
as described in the Due Diligence Materials, any violation of law affecting all
or any material portion of the Property, including, without limitation, any
violation of any applicable fire, health, building, use, occupancy, or zoning
laws or any other governmental regulation.
 
5.2.6 Environmental Reports.  A true and complete copy of the Phase I
Environmental Site Assessment referenced in EXHIBIT G attached hereto (“Existing
Environmental Reports”) was delivered or made available to Buyer prior to the
Effective Date as a part of the Due Diligence Materials.
 
5.2.7 Environmental Condition.  Buyer acknowledges that (a) Seller and LUT have
used and stored, currently use and store and will continue to use and store
certain chemicals, substances and materials in their operations of the heliport
that may be considered Hazardous Materials, including but not limited to fuel
and (b) Seller has used and stored, currently uses and stores and will continue
to use and store reasonable quantities of chemicals, substances and materials
that may be considered Hazardous Materials as are customarily maintained on-site
by office, data center/network operations center, broadcast, retail, media,
carrier and co-location tenants and as may be reasonably necessary for Seller to
conduct all normal operations conducted by Seller with respect to the
Property.  Except as disclosed in the Existing Environmental Reports, any other
Due Diligence Materials or this Section 5.2.7,  (a) Seller has not, as of the
Effective Date, generated, manufactured, refined, transported, stored, handled,
disposed of or released any Hazardous Material on, in, from or onto the Property
and will not intentionally take any of the foregoing actions after the Effective
Date and prior to Closing, except in compliance with all Environmental Laws
(provided, however, that Seller makes no representation or warranty with respect
to any of the foregoing by LUT or any Occupant), (b) Seller has not received any
written notice from any governmental agency of any violation of any
Environmental Laws at the Real Property that has not be corrected, (c) no action
has been commenced to Seller's knowledge regarding the presence of any Hazardous
Material on or about the Real Property, and (d) no above- or below-ground tanks
used for the storage of any Hazardous Material are present on the Real Property,
other than those described in the Existing Environmental Reports included as a
part of the Due Diligence Materials.
 
5.2.8 Existing Guaranties and Warranties.  To Seller’s knowledge, all of the
guaranties and warranties affecting the Property are referenced in EXHIBIT H
attached hereto (“Existing Warranties”).
 
5.2.9 Special Assessments.  Except as noted in the Title Report to Seller’s
knowledge, no special assessments have been levied against the Real Property and
Seller has received no notice of any proposed special assessments that may be
levied against the Real Property.
 
5.2.10 Foreign Person.  Seller is not a foreign corporation as defined in
Section 1445 of the Internal Revenue Code of 1986, as amended (“IRC”).
 
5.2.11 ERISA.  Neither Seller nor Fisher Communications is an “employee benefit
plan” within the meaning of 3(3) of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”), a “plan” within the meaning of Section 4975 of
the IRC, or an entity deemed to hold “plan assets” within the meaning of 29 C.F.
R. §2510.3-101 (as modified by Section 3(42) of ERISA of any such plan.
 
5.2.12 Patriot Act.
 
(a)            Seller is in compliance with the requirements of Executive Order
No. 13224, 66 Fed. Reg. 49079 (Sept. 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Assets Control, Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders or regulations in respect thereof (the
Order and such other rules, regulations, legislation, or orders are collectively
called the “Orders”).
 
(b) To Seller’s knowledge, neither Seller nor any owner of more than 10% of the
beneficial interests in Seller, nor, to Seller’s knowledge, any beneficial owner
of Seller:
 
(i)           is listed on the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to the Order and/or on any other list
of terrorists or terrorist organizations maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable Orders (such lists
are collectively referred to as the “Lists”);
 
(ii)           is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or
 
(iii)           is owned or controlled by, or acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.
 
The above representations and warranties of Seller (other than any Exception
Matter) shall survive the Closing Date for a period of twelve (12) months.  If
Buyer fails to bring any Claim within such time period based on Seller’s breach
of such representations and warranties (regardless of when the breach was
discovered), such Claim shall be forever barred.
 
5.3 Incorrect Seller Representation or Warranty
 
.  If Buyer learns before the Closing Date that any representation or warranty
of Seller herein is materially incorrect or materially misleading, Buyer shall
notify Seller of such incorrectness within one (1) business day of Buyer’s
discovery thereof, failing which the incorrect representation or warranty shall
be deemed waived.  Upon timely receiving such notification, Seller shall have
the right to take such action as necessary to render the incorrect
representation or warranty correct.  If Seller fails to notify Buyer that Seller
will take corrective action within one (1) business day of receiving Buyer’s
notice, Buyer’s sole and exclusive remedy shall be to terminate this Agreement
by giving notice to Seller within one (1) business day after Seller notifies
Buyer that Seller will not take corrective action (or the expiration of Seller’s
one (1) business day response period if Seller does not respond).  If Buyer
terminates this Agreement pursuant to this Section 5.3, such termination shall
have the same effect as a termination pursuant to Section 3.1.2.3 above (except
the last sentence thereof).  Additionally, Seller shall pay Buyer, within five
(5) business days after Buyer’s written notice demanding payment, the amount of
Two Hundred Thousand and No/100 DOLLARS ($200,000.00) as liquidated damages (and
not as a penalty) (“Liquidated Damage Payment”) for Seller’s breach of this
Section 5.3, which payment shall be in lieu of, and as full compensation for,
all other rights or Claims of Buyer against Seller by reason of such breach, and
which payment the parties agree represents a fair estimation of Buyer’s
potential damages, which would otherwise be difficult to ascertain.  If Buyer
does not timely terminate this Agreement pursuant to this Section 5.3, the
incorrect representation or warranty shall be deemed waived.
 
5.4 Buyer’s Representations and Warranties
 
.  Buyer hereby represents and warrants the following to Seller as of the
Effective Date.  Each of such representations and warranties shall be deemed
remade on and as of the Closing Date.
 
5.4.1 Due Formation and Authorization.  Buyer is duly organized and validly
existing under the laws of the state of its formation, and has all requisite
power, authority and legal right to execute, deliver and perform the terms of
this Agreement.  This Agreement and all documents to be executed by Buyer in
connection herewith constitute, or will constitute when executed and delivered,
valid and legally binding obligations of Buyer enforceable in accordance with
their terms.  Each individual executing this Agreement on behalf of Buyer is
duly authorized to do so.
 
5.4.2 Consent.  No consent, approval or authorization by any individual or
entity or any court, administrative agency or other governmental authority is
required in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated by this Agreement by Buyer.  The
consummation of the transactions contemplated by this Agreement will not
constitute a breach of, or constitute a default under, any agreement or other
instrument to which Buyer is a party or by which Buyer is bound or affected.
 
5.4.3 Patriot Act.
 
(a)            Buyer is in compliance with the requirements of the Order and
other similar requirements contained in the rules and regulations of OFAC and in
any enabling legislation or other Orders.
 
(b) Neither Buyer nor any owner of more than 10% of the beneficial interests in
Buyer, nor, to Buyer’s knowledge, any beneficial owner of Buyer:
 
(i)           is listed on the Lists;
 
(ii)           is a person or entity who has been determined by competent
authority to be subject to the prohibitions contained in the Orders; or
 
(iii)           is owned or controlled by, or acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders.
 
5.4.4 Buyer Affiliation.  Buyer is a limited liability company having Hines
Global REIT Properties LP as its sole member.  Hines Global REIT Properties LP
is the operating partnership for Hines Global REIT, Inc.
 
5.5 Seller’s Covenants.
 
5.5.1 Estoppel Certificates.  Seller agrees to request estoppel certificates
from all of the Existing Occupants substantially in the form of EXHIBIT I-1
attached hereto (or in such other form as an Existing Lease may require) within
two (2) business days after the Effective Date.  Seller shall use commercially
reasonable efforts to obtain completed estoppel certificates from Existing
Occupants generating or that will generate, collectively with Fisher
Communications under the Fisher Lease, at least eighty percent (80%) of the
rental revenue of the Property (the “Threshold Estoppels”) (except that Seller
shall have no obligation to pay any sums to any Existing Occupants in connection
with its efforts).  Upon Buyer’s request, Seller shall provide updates on the
status of the estoppel certificates.  If Seller is unable to obtain such
estoppel certificates from Existing Occupants by November 29, 2011 (unless Buyer
has extended the Closing Date to December 15, 2011 in accordance with
Section 7.1 below, then by December 15, 2011) after using the efforts described
herein, then Seller may complete and execute estoppel certificates at Closing as
“Landlord,” substantially in the form of EXHIBIT I-2 attached hereto, for such
Existing Occupants (but not for the Existing Occupants listed on Schedule 1 of
EXHIBIT I-1, unless Seller has extended the Closing Date to December 30, 2011
pursuant to Section 7.1 below) and, in this event, such “Landlord” estoppels
shall be deemed Threshold Estoppels.
 
5.5.2 Leases.  From the Effective Date until the Closing Date, Seller shall
comply with the terms and conditions of all Existing Leases in all material
respects.  From the Effective Date until the Closing Date, Seller shall not
execute any additional lease, occupancy license or other occupancy agreement or
amend, modify, renew, extend or terminate any of the Existing Leases in any
material respect without the prior approval of Buyer, which approval shall not
be unreasonably withheld or conditioned, provided that Seller acknowledges that
it shall be reasonable to withhold consent if Seller’s proposed action does not
fit with Buyer’s preferred leasing parameters, financial standards,
or  anticipated use of the Property after Closing.  Buyer shall be deemed to
have approved any proposed additional agreement or lease modification if it
neither approves nor rejects the same within one (1) business day after Seller’s
written notice to Buyer requesting the same.  If Seller executes any such
additional agreement or modification without Buyer’s approval or deemed
approval, Buyer shall have the right, as its sole and exclusive remedy, to
terminate this Agreement effective upon written notice to Seller, whereupon such
termination shall have the same effect as a termination pursuant to Section
3.1.2.3 above (except the last sentence thereof).  Additionally, Seller shall
pay Buyer, within five (5) business days after Buyer’s written notice demanding
payment, the Liquidated Damage Payment.  Notwithstanding anything herein to the
contrary, Seller shall have the right to execute any document necessary to
reserve to itself at Closing the LUT Lease, including any assignment,
modification or subordination agreements necessary to effectuate the same, all
as more particularly described in Section 5.6 below.
 
5.5.3 Service Contracts and Warranties.  Buyer may request, by giving written
notice to Seller delivered within two (2) calendar days of the Effective Date,
that any of the Existing Service Contracts that can be terminated on sixty (60)
days’ notice or less be terminated as of Closing to the extent possible.  Buyer
shall assume all Existing Service Contracts that cannot be terminated upon sixty
(60) days’ notice or less and all other Existing Service Contracts not
identified in Buyer’s notice to be terminated.  Seller shall use commercially
reasonable efforts to cause any Existing Service Contract identified by Buyer to
be terminated upon the Closing or as soon as possible thereafter (and this
Section 5.5.3 shall survive Closing if necessary for the foregoing
purpose).  Seller shall assign its interest in any assignable Service Contracts
(not terminated pursuant to the foregoing sentences) and any assignable Existing
Warranties to Buyer at Closing and Buyer shall assume Seller’s obligations
thereunder.  To the extent any such assignment requires the consent of the other
party to the Service Contract or Existing Warranty, Seller shall use
commercially reasonable efforts to obtain such consent prior to the Closing, but
a failure to obtain such consent shall not be a Seller default under this
Agreement.  If any such consent is not obtained prior to the Closing, Seller
agrees to use commercially reasonable efforts to help Buyer obtain such consent
after the Closing Date (and this Section 5.5.3 shall survive Closing if
necessary for the foregoing purpose).  If Seller must pay any consideration as a
condition to the termination of any Service Contract requested by Buyer
(including any termination fee of more than One Thousand Dollars ($1,000.00)),
or as a condition of any consent necessary to assign a Service Contract or any
Existing Warranty hereunder, Seller shall have no obligation to incur any such
expense or pay any such consideration, unless Buyer agrees to reimburse Seller
for such expense or payment.
 
From the Effective Date until the Closing Date, Seller shall not amend any of
the Existing Service Contracts or become a party to any new service contracts
without the prior approval of Buyer, which approval shall not be unreasonably
withheld or conditioned, and Seller further covenants that any new service
contracts shall be terminable on not more than thirty (30) days notice.  Buyer
shall be deemed to have approved any proposed amendment or new contract if it
neither approves nor rejects the same within one (1) business day after Seller’s
written notice to Buyer requesting the same.  If Seller executes any such
amendment or new service contract without Buyer’s approval or deemed approval,
Buyer shall have the right, as its sole and exclusive remedy, to terminate this
Agreement effective upon written notice to Seller, whereupon such termination
shall have the same effect as a termination pursuant to Section 3.1.2.3 above
(except the last sentence thereof).  Additionally, Seller shall pay Buyer,
within five (5) business days after Buyer’s written notice demanding payment,
the Liquidated Damage Payment.
 
5.5.4 Permits.  From the Effective Date until the Closing Date, Seller shall not
terminate, allow to lapse or amend in any material way any of the Permits
without the prior approval of Buyer, which approval shall not be unreasonably
withheld or conditioned; provided however, that if any such action is necessary
for the continued operation of the Property, such action shall be deemed
approved and Seller further covenants not to voluntarily terminate any existing
Permit.  Buyer shall also be deemed to have approved any proposed termination,
lapse or amendment if it neither approves nor rejects the same within one (1)
business day after Seller’s written notice to Buyer requesting the same.  If
Seller terminates, allows to lapse or amends any Permit without Buyer’s approval
or deemed approval, Buyer shall have the right, as its sole and exclusive
remedy, to terminate this Agreement effective upon written notice to Seller,
whereupon such termination shall have the same effect as a termination pursuant
to Section 3.1.2.3 above (except the last sentence thereof).  Additionally,
Seller shall pay Buyer, within five (5) business days after Buyer’s written
notice demanding payment, the Liquidated Damage Payment.
 
All Transferable Permits shall be transferred to Buyer by a General Assignment
at Closing pursuant to Section 7.2 below.  With respect to the Process Permits,
Seller shall take commercially reasonable steps to obtain all necessary
approvals and take commercially reasonable steps to transfer the Process Permits
to Buyer on or before the Closing Date, provided that failure to obtain such
approvals or complete such transfers shall not be deemed a Seller default under
this Agreement.  Instead, if any such approvals are not obtained or transfers
completed prior to the Closing, Seller agrees to use commercially reasonable
efforts to help Buyer obtain such approvals and complete such transfers after
the Closing Date or to help Buyer obtain new or replacement permits if such
approvals cannot be obtained or if such transfers cannot be completed (and this
Section 5.5.4 shall survive Closing if necessary for the foregoing purpose).
 
5.5.5 Other Encumbrances.  Except as authorized herein, after the Effective
Date, Seller shall not cause or create any new encumbrances that may affect
title to the Property after the Closing Date.
 
5.5.6 Operation and Maintenance of Property.  Between the Effective Date and the
Closing Date, Seller shall (a) operate the Property  in substantially the same
manner in which Seller operated the Property immediately prior to the Effective
Date (although Seller shall not have an obligation to purchase, lease or install
prior to Closing any capital improvements or to incur other expenditures not
incurred in the ordinary course of business unless required by any of the
Existing Leases), and (b) maintain the Property in substantially its present
order and condition, reasonable wear and tear excepted and subject to casualty
and condemnation.
 
5.5.7 Insurance.  Until the Closing, Seller shall keep the Property insured
against fire, vandalism and other loss, damage and destruction to the same
extent as it has customarily insured the same.  Seller’s insurance policies
shall not be assigned to Buyer at Closing; Buyer shall be obligated to obtain
its own insurance coverage from and after Closing.
 
5.5.8 Plaza Systems.  Buyer acknowledges that Seller and its affiliates
currently provide, as a convenience, to various Occupants in the Buildings (a)
certain telecommunications services to accommodate such Occupants’ telephone,
facsimile and similar needs and (b) certain wireless network services to
accommodate such Occupants’ wireless needs.  Various equipment, lines,
infrastructure and other appurtenances thereto are installed in both Buildings
to provide such telecommunications services (collectively, “Plaza Telecom
System”) and various equipment, lines, routers, infrastructure and other
appurtenances are installed in both Buildings to provide such wireless services
(collectively, “PlazaNet System”).  Seller shall have the right to continue
providing both services to Occupants’ after the Closing Date for a period of up
to twelve (12) months (“Transition Period”) in order to provide reasonable
notice to Occupants that such systems will be shut down and to provide a
reasonable opportunity for Occupants to secure replacement services.  The
foregoing shall not impose any obligation on Seller to continue providing either
service, and Seller may elect, in its sole discretion, to discontinue providing
either or both services to any or all Occupants at any time after the Closing
Date.  Seller shall also have the right, but not the obligation, to continue
using one or both of such systems during and after the Transition Period for the
business operations of Seller and its affiliates until such time as Seller and
its affiliates no longer require use of such systems.  If Seller elects to
continue providing one or both of such services to Occupants after Closing or
elects to continue using one or both of such systems after Closing, Seller shall
remain responsible for operating, maintaining and repairing the Plaza Telecom
System and PlazaNet System (as applicable) until the same are completely
shutdown, at which time Seller shall not be required to remove either system,
but shall be allowed to leave both systems in place (or, at Seller’s or its
affiliates’ election, to decommission and remove the same).  Seller acknowledges
that both services produce only nominal income after deducting the operational
costs associated with the same; however, Buyer agrees that in consideration of
any continued operations of such services for the convenience of the Occupants
and Seller’s continued responsibility therefor, Seller shall be entitled to
retain any such income earned during any Transition Period.  This Section 5.5.8
shall survive Closing
 
5.5.9  Project Cabling.  Seller and Buyer hereby acknowledge that portions of
the building management control systems for the Buildings and security system
for the Project utilize structured cabling located within the premises demised
by the Fisher Lease (“Security Lines”).  Additionally, certain Existing Leases
authorize certain Existing Occupants to use cabling installed and used by Seller
or its affiliates throughout the Project (to the extent used by Existing
Occupants, “Connection Lines,” and together with the Security Lines, “Shared
Lines”).  The parties shall reasonably cooperate with one another in good faith
to reroute Security Lines outside of the Premises demised by the Fisher Lease
and to identify and separate any Connection Lines from those lines, cables and
other conduits that will continue to be used by Seller and its affiliates after
Closing as soon as practicable after Closing (but in no event later than six (6)
months thereafter, unless Seller has failed to reasonably cooperate in good
faith with respect to the rerouting and separation, in which case, the six (6)
month period shall be extended as reasonably necessary to complete such
work).  The parties acknowledge that it may be more cost effective to install
new lines for either or both of the foregoing purposes.  The parties shall
equally share in the actual, out-of-pocket third party costs of rerouting and
separating the Shared Lines (and/or installing new lines); provided, however,
that Buyer shall bear the first Ten Thousand and No/100 Dollars ($10,000.00) of
such costs and Seller shall bear the next Forty Thousand and No/100 Dollars
($40,000.00) of such costs.  Until the earlier of six (6) months after Closing
(unless Seller has failed to reasonably cooperate in good faith with respect to
the rerouting and separation, in which case, the six (6) month period shall be
extended as reasonably necessary to complete such work) or such date that all
Shared Lines can be rerouted and separated (or new lines installed), Seller
shall indemnify Buyer for any Claims that arise out of any damage to such Shared
Lines to the extent caused by Seller and its affiliates; provided, however, that
if Seller or its affiliates cease use of any Connection Lines at any time,
Seller shall notify Buyer of the same (which notice shall include sufficient
detail regarding the location of the applicable Connection Lines as to make them
readily identifiable by Buyer) and Buyer shall immediately become the owner
thereof and responsible therefor.  Any Connection Lines that will be used by
Seller or its affiliates after Closing shall be retained by Seller until Seller
ceases use thereof.  All other Shared Lines that will not be used after Closing
by Seller or its affiliates shall immediately become the property and
responsibility of Buyer.
 
5.6 Buyer’s Covenants
 
.  Buyer acknowledges that Seller is reserving to itself at Closing the LUT
Lease, assigning the LUT Lease to Fisher Communications and subordinating the
LUT Lease to the Fisher Lease, such that the LUT Lease will become a sublease of
the Fisher Lease; however, Seller confirms that the portion of the Property
demised by the LUT Lease is being transferred to Buyer as part of the Real
Property and then being leased to Fisher Communications.  If requested by
Seller, Buyer shall promptly (and, if requested, before the Closing Date)
execute any and all reasonable modification or subordination agreements between
Fisher (or its affiliates) and LUT to effectuate the foregoing.  Buyer further
agrees that, if Seller does not request any such agreements, then in the event
that the Fisher Lease is terminated for any reason before the expiration of the
LUT Lease, Buyer shall not disturb LUT’s occupancy under the LUT Lease and shall
execute all documents necessary to allow such continued occupancy under the same
terms and conditions contained in the LUT Lease, so long as LUT is not in
default under the LUT Lease beyond any applicable notice and cure
periods.   This Section 5.6 shall survive Closing.
 
5.7 Leaseback of Fisher Occupied Space
 
.  As a material part of Seller’s willingness to sell the Property to Buyer,
Seller has required that Buyer lease back to Fisher Communications the Fisher
Occupied Space and the other space and rights at the Real Property described as
follows: (a) exclusive possession of the heliport located on the rooftop of
Fisher Plaza East, (b) the right to continue using the existing dishes and
antennas on the rooftop of the Buildings that Seller and its affiliates have
located thereon as of the Effective Date and the right to install such
additional satellite dishes and antennas as Seller and its affiliates may
reasonably require to accommodate their future operational needs, all without
interference from future users of such rooftop space, (c) the right to continue
using parking stalls in the Parking Structure, (d) the right to continue using
storage space in the Parking Structure for Fisher Communication’s and its
affiliates’ continued storage needs and the housing of refueling and support
facilities associated with the heliport, and (e) the ability to maintain naming
rights over Fisher Plaza and the Buildings, all as outlined in the Fisher Lease,
the Rooftop Easement and the Storage Space Agreement (all defined below).  For
the foregoing purposes and in full satisfaction of the foregoing obligation,
Buyer and Fisher Communications shall enter into (x) a lease at Closing in the
form of EXHIBIT J attached hereto (“Fisher Lease”) to lease back the Fisher
Occupied Space and to grant the rights described in clauses (c) and (e) above, a
memorandum of which shall be recorded at Closing in a form mutually agreed upon
by the parties (“Fisher Lease Memo”), (y) an easement at Closing in the form of
EXHIBIT K attached hereto (“Rooftop Easement”) to grant and protect the heliport
and rooftop rights described in clauses (a) and (b) above, and (z) a separate
agreement to use the storage space described in clause (d) above, the form of
which is attached to the Fisher Lease (“Storage Space Agreement”).  Neither
party shall make any modifications to the form of Fisher Lease or the form of
Rooftop Easement attached hereto after the Effective Date without the prior
written consent of the other party hereto.
 
ARTICLE 6.                      CONDITIONS TO CLOSING
 
6.1 Seller’s Conditions to Closing
 
.  Seller’s obligation to close the transactions contemplated by this Agreement
is conditioned on all of the following, any or all of which may be waived by
Seller in writing, at its sole option:
 
6.1.1 All representations and warranties made by Buyer in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, as
if made on and as of such date, except to the extent they expressly relate to an
earlier date and except for those already qualified by materiality that shall be
true and correct in all respects; and
 
6.1.2 Buyer shall have delivered Buyer’s Closing Payment and all of the
documents required to be executed by Buyer into Escrow as required, and Buyer
shall have performed in all material respects all of its other obligations
hereunder required to be performed by the Closing Date, and complied with all
conditions, required by this Agreement to be performed or complied with by Buyer
at or prior to the Closing.
 
6.2 Buyer’s Conditions to Closing
 
.  Buyer’s obligation to close the transactions contemplated by this Agreement
is conditioned on all of the following, any or all of which may be waived by
Buyer in writing, at its sole option:
 
6.2.1 All representations and warranties made by Seller in this Agreement shall
be true and correct in all material respects on and as of the Closing Date, as
if made on and as of such date, except to the extent they expressly relate to an
earlier date and except for those already qualified by materiality that shall be
true and correct in all respects, and except to the extent of any Exception
Matter;
 
6.2.2 Seller shall have executed and delivered all of the documents required to
be delivered by Seller hereunder into Escrow, and shall have materially
performed all of its other obligations hereunder required to be performed by the
Closing Date, and complied with all conditions required by this Agreement to be
performed or complied with by Seller at or prior to the Closing;
 
6.2.3 Buyer has received (a) evidence that Seller has sent notices of
termination on all Existing Service Contracts required to be terminated pursuant
to the terms of Section 5.5.3 (provided that that actual termination may occur
after Closing) and (b) confirmation that Seller has sent termination notices to
terminate any property management agreements for the Property in effect as of
the Effective Date (provided that actual termination may occur after Closing);
 
6.2.4 Buyer has received estoppel certificates from the Existing Occupants
listed on Schedule 1 of EXHIBIT I-1 or has otherwise received Threshold
Estoppels in accordance with the requirements of Section 5.5.1 above or Section
7.1 below; and
 
6.2.5 Title Company shall be irrevocably committed to issue Buyer’s Policy and
Title Company is irrevocably bound and committed to issue extended coverage,
subject only to the payment of the applicable costs therefor and the delivery of
the required documents from Seller.
 
In the event of the failure of any of Buyer’s conditions to close hereunder,
Buyer shall have the right to terminate this Agreement and such termination
shall have the same effect as a termination pursuant to the last sentence of
Section 3.1.2.3.
 
ARTICLE 7.                      CLOSING
 
7.1 Closing Procedure
 
.  The transaction contemplated in this Agreement will be closed (“Closing”) in
Escrow by Escrow Agent on December 1, 2011 (“Closing Date”); provided, however,
Buyer shall have the right to unilaterally extend the Closing Date to December
15, 2011 if Buyer has not received the Threshold Estoppels upon delivery of
written notice to Seller and Escrow Agent no later than November 29, 2011 and
payment of the Extension Deposit as required below.  Upon receiving such notice,
Seller shall open a separate escrow account with Title Company and notify Buyer
thereof (which may occur by email).  Buyer shall thereafter deposit an extension
fee into such separate account in the amount of Twenty Million and No/100
Dollars ($20,000,000.00) (“Extension Deposit”) by the end of the next business
day following Buyer’s receipt of Seller’s notice, which Extension Deposit shall
be non-refundable except as expressly provided herein and shall represent
additional consideration for Seller’s extension of the Closing Date.  Failure to
timely make such Extension Deposit or otherwise timely close shall constitute a
material breach of this Agreement.  The Extension Deposit shall be considered
separate and apart from the “Deposit” for all purposes hereunder, but shall be
applicable to the Purchase Price at Closing.  In addition to the foregoing,
Seller shall have the right, upon delivery of written notice to Buyer and Escrow
Agent, to unilaterally extend the Closing Date to December 30, 2011 if Seller
has not been able to obtain estoppel certificates from the Existing Occupants
listed on Schedule 1 of EXHIBIT I-1; provided, however, that if Seller sooner
obtains such estoppel certificates, Closing shall occur as soon as practicable
thereafter.  Notwithstanding anything in this Agreement to the contrary, if
Seller has extended the Closing Date and made the efforts required herein to
obtain estoppel certificates from the Existing Occupants listed on Schedule 1 of
EXHIBIT I-1, then Closing shall occur on December 30, 2011 regardless of whether
Seller has obtained such estoppel certificates.  If the transaction contemplated
by this Agreement fails to close by the Closing Date (as may be extended as
noted above), this Agreement, and all of Buyer’s rights with respect to the
acquisition of the Property, shall terminate, the parties shall have the rights
and obligations as provided in Article 9, and upon request, Escrow Agent shall
return to the parties, respectively (except as otherwise provided herein), the
documents and funds deposited into Escrow.
 
7.2 Deposits into Escrow
 
.
 
7.2.1 By Seller.  At least one (1) business day prior to the Closing Date,
Seller shall deposit into Escrow (except as noted below):
 
(a) The original Deed in the form of EXHIBIT L attached hereto, duly executed by
Seller and acknowledged;
 
(b) Two (2) original counterparts of a Bill of Sale in the form of EXHIBIT M
attached hereto, duly executed by Seller, with respect to the Tangible Personal
Property, if any (“Bill of Sale”);
 
(c) Two (2) original counterparts of an Assignment and Assumption Agreement in
the form of EXHIBIT N attached hereto, duly executed by Seller and acknowledged,
with respect to the Leases and Service Contracts (“Assignment and Assumption
Agreement”);
 
(d) Two (2) original counterparts of a General Assignment in the form of EXHIBIT
O attached hereto, duly executed by Seller, with respect to the Intangible
Personal Property, Existing Warranties and Transferable Permits (“General
Assignment”);
 
(e) Two (2) original counterparts of the Fisher Lease, executed by Seller and
acknowledged;
 
(f) Two (2) original counterparts of the Fisher Lease Memo, executed by Seller
and acknowledged;
 
(g) Two (2) original counterparts of the Rooftop Easement, executed by Seller
and acknowledged;
 
(h) Two (2) original counterparts of the Storage Space Agreement, executed by
Seller and acknowledged;
 
(i) An affidavit that satisfies the requirements of Section 1445 of the IRC, and
the regulations thereunder;
 
(j) A counterpart of a notice to each Occupant at the Real Property in the form
of EXHIBIT P attached hereto, executed by Seller and delivered outside of Escrow
to Buyer, which Buyer shall countersign and deliver directly to the Occupants
immediately following Closing;
 
(k) Two (2) original counterparts of a real estate excise tax affidavit
(“REETA”), duly executed by Seller;
 
(l) Two (2) original counterpart of the Reimbursement Agreement in the form
substantially attached hereto as EXHIBIT Q (“Reimbursement Agreement”), executed
by Seller; and
 
(m) One (1) original counterpart of any customary affidavits and other documents
as may be reasonably required by the Title Company to consummate the transaction
contemplated by this Agreement, including a customary seller’s affidavit, all in
forms reasonably approved in advance by Seller.
 
7.2.2 By Buyer.  At least one (1) business day prior to the Closing Date, Buyer
shall deposit into Escrow:
 
(a) Buyer’s Closing Payment, as required in Section 2.2.2;
 
(b) Two (2) original counterparts of the Assignment and Assumption Agreement
duly executed by Buyer and acknowledged;
 
(c) Two (2) original counterparts of the General Assignment duly executed by
Buyer;
 
(d) Two (2) original counterparts of the Fisher Lease, executed by Buyer and
acknowledged;
 
(e) Two (2) original counterparts of the Fisher Lease Memo, executed by Buyer
and acknowledged;
 
(f) Two (2) original counterparts of the Rooftop Easement, executed by Buyer and
acknowledged;
 
(g) Two (2) original counterparts of the Storage Space Agreement, executed by
Buyer and acknowledged;
 
(h) Two (2) original counterparts of a REETA, duly executed by Buyer; and
 
(i) Two (2) original counterparts of the Reimbursement Agreement, duly executed
by Buyer.
 
7.2.3 Other Documents.  Seller and Buyer shall each deposit such other
instruments and funds as are reasonably required by Escrow Agent or otherwise
required to close the sale of the Property in accordance with the terms of this
Agreement.
 
7.3 Closing Costs and Other Expenses
 
.  The expenses and costs of the transactions contemplated herein shall be paid
as follows:
 
7.3.1 Advisors.  Except as otherwise provided herein, each party hereto will pay
all of its own expenses incurred in connection with this Agreement and the
transactions contemplated hereby, including, without limitation, (a) all costs
and expenses stated herein to be borne by such party and (b) all of its own
respective accounting, legal, Advisor and appraisal fees.
 
7.3.2 Seller’s Expenses.  Seller shall pay (a) all real estate excise taxes, (b)
the cost of an ALTA owner’s standard coverage policy of title insurance, (c) the
cost of any Seller’s Policy requested by Seller, and (d) one-half ( 1/2) of any
escrow fees.
 
7.3.3 Buyer’s Expenses.  Buyer shall pay all costs, expenses and fees incurred
in connection with all of Buyer’s due diligence performed in connection with the
Property.  Buyer shall also pay (a) all premiums associated with any extended
coverage title insurance or title endorsements requested by Buyer, (b) all fees
for recording the Deed and any other conveyance documents, (c) all use tax
imposed on the transfer of all personal property (tangible or intangible) and
(d) one-half (1/2) of any escrow fees.
 
7.3.4 Escrow and Other Expenses.  All other Closing costs, if any, shall be
borne by the parties in accordance with the local customs of King County,
Washington.
 
7.4 Prorations
 
.  The following items and any other items customarily prorated in similar
transactions shall be adjusted and apportioned by credits to the appropriate
party noted in the Proration Statement (defined in Section 7.4.10 below) as of
the Closing Date (unless otherwise specified below), it being hereby
acknowledged and agreed, that all items of income and expense for the period
prior to the Closing Date shall be for Seller’s account and all items of income
and expense for the period from and after the Closing Date shall be for Buyer’s
account.
 
7.4.1 Taxes.  General real estate taxes, personal property taxes and ad valorem
taxes (collectively, “taxes”) for periods on or before the Closing Date shall be
prorated as follows: Buyer shall receive, at Closing, a credit for the portion
of taxes paid by Buyer for the period between July 1, 2011 and December 31, 2011
during which Seller owned the Property (computed on a per diem basis).  Seller
shall be responsible for all taxes attributable to any year or portion thereof
on or before June 30, 2011.  No taxes payable in any year other than 2011 shall
be prorated unless Closing occurs in any other year.  Buyer shall be responsible
for the payment of all taxes that become due and payable from and after the
Closing Date, regardless of the period for which such taxes are assessed.  The
proration of taxes at Closing under this Section 7.4.1 shall be final.
 
7.4.2 Income and Expenses.  Except as otherwise set forth herein, income from
the Property other than rents described below, and ordinary operating expenses
incurred by Seller with respect to the Property, shall be prorated between
Seller and Buyer as of 11:59 p.m. on the day immediately prior to the Closing
Date (“Pro-Ration Date”).  Seller shall be entitled to such income and
responsible for such expenses through the Pro-Ration Date and Buyer entitled to
such income and responsible for such expenses after the Pro-Ration Date.  Such
expenses include, without limitation, utility charges, the cost of Service
Contracts assigned at Closing to Buyer, and sewer, janitorial, cleaning and
maintenance costs.  Insurance shall not be prorated as Seller shall terminate
its insurance with respect to the Property as of the Closing Date and Buyer
shall thereafter be responsible for its own insurance.
 
7.4.3 Fixed and Delinquent Rents.  Rents under the Leases, including fixed rent,
storage fees, license fees, use fees and all other similar income (collectively,
“Fixed Rents”), shall be addressed in the manner set forth in this Section
7.4.3.  All prepaid Fixed Rents for any period after the Pro-Ration Date shall
be credited to Buyer at Closing.  All collected Fixed Rents for the month in
which the Closing occurs shall be prorated as of the Pro-Ration Date.  All Fixed
Rents and any Percentage Rent and Expense Reimbursements (defined below)
(collectively, “Rents”) that are due but uncollected as of the Closing Date
(“Delinquent Rents”) shall not be prorated at Closing but shall be paid to the
party entitled to receive such Delinquent Rents upon receipt of the same by
either Seller or Buyer after Closing.  Buyer agrees to use commercially
reasonable efforts to collect Delinquent Rents from each Occupant remaining in
possession of its space under a Lease.  Any and all amounts received by Buyer or
Seller after the Closing Date from any party owing Delinquent Rents shall be
paid and applied as follows: first, to Buyer’s or Seller’s reasonable collection
costs, as applicable (including reasonable attorneys’ fees) incurred; second, to
Buyer for Rents due for the then current month; third, to Buyer for due but
unpaid Rents accruing after the Closing Date, to be applied in the inverse order
as incurred (i.e., the most recently incurred Rents paid first); fourth, to
Delinquent Rents for the month in which the Closing occurs (which sums shall,
upon such collection, be prorated between Seller and Buyer as though collected
prior to Closing); and finally, to Seller for Delinquent Rents for the period
before the month of Closing.  After Closing, Seller shall be permitted to
commence or pursue any legal proceedings against any Occupant for Delinquent
Rents due before Closing, but in no event shall Seller threaten eviction of such
Occupant or the termination of such Occupant’s underlying Lease.
 
7.4.4 Percentage Rents.  If any Occupant is obligated to pay percentage rent or
overage rent (“Percentage Rent”) under any of the Leases based upon the calendar
year or lease year in which Closing occurs (“Percentage Rent Year”), such
Percentage Rent received by Seller for the month in which Closing occurs shall
be prorated between Seller and Buyer as of the Pro-Ration Date.  Buyer shall,
within thirty (30) days after receipt by Buyer from an Occupant of any
Percentage Rent with respect to the Percentage Rent Year, remit to Seller funds
such that Seller will have received that portion that is equal to the number of
days that elapsed between the commencement date of the Percentage Rent Year for
such Occupant and the Closing Date, over the total number of days in such
Percentage Rent Year.  If Seller has received payments of Percentage Rent based
on the Percentage Rent Year in which Closing occurs in excess of its respective
share as calculated as set forth above in this Section 7.4.4, then Seller shall
promptly pay such excess to Buyer.  If Seller has received payments of
Percentage Rent based on the Percentage Rent Year in which Closing occurs below
its respective share as calculated as set forth above in this Section 7.4.4,
then Buyer shall promptly pay such deficiency to Seller.  All Percentage Rent
payments that are due but uncollected as of the Closing Date shall not be
prorated at Closing, but shall be considered Delinquent Rents.
 
7.4.5 Security Deposits.  Seller shall be entitled to keep, and Buyer shall be
entitled to a credit against the Purchase Price for, the total sum of all cash
security deposits reflected as owing in the Leases that are held by Seller as of
Closing.  Buyer hereby assumes the obligation to return any cash security
deposits to such Occupant to the extent that such deposits are not applied in
accordance with the terms of such Occupant’s Lease, and hereby agrees to
indemnify, defend, protect and hold harmless Seller from any claims asserted by
any Occupants with respect to such security deposits to the extent credited to
Buyer at Closing.  Seller shall use commercially reasonable efforts to transfer
to Buyer before Closing any security deposits in the form of a letter of credit
and the parties shall share equally the cost of any transfer fees or other
charges required in connection with same.
 
7.4.6 Other Tenant Charges.  Any amounts payable by the Occupants under the
Leases for taxes, common area expenses, operating expenses, or any other
additional rent and charges of a similar nature relating to the Real Property
(“Expense Reimbursements”), if any, shall be prorated as of the Pro-Ration Date
with Seller retaining rights to Expense Reimbursements relating to periods on or
before the Pro-Ration Date and Buyer being entitled to Expense Reimbursements
relating to periods after the Pro-Ration Date.  If the Expense Reimbursements
are required to be reconciled by the landlord at the end of the calendar year or
other specified time period, Buyer shall perform such reconciliation as and when
required and shall deliver a copy thereof to Seller.  In such event, Seller
shall reimburse Buyer, or Buyer shall reimburse Seller, as appropriate, for any
amounts that such party is responsible to pay or is entitled to receive as the
result of any underpayments or overpayments and based on the timing of the
collection of Expense Reimbursements.  All Expense Reimbursements that are due
but uncollected as of the Closing Date shall not be prorated at Closing, but
shall be considered Delinquent Rents.
 
7.4.7 Utilities.  Buyer and Seller shall arrange for all accounts for services
at the Property for which fees are based on usage (such as utilities, gas, fuel,
water) (“Utilities”) to be transferred to Buyer’s name as of Closing.  If it is
not possible to so transfer such accounts to Buyer’s name, Seller shall close
the same and Buyer shall be responsible for opening its own respective account
for such Utility.  Seller shall arrange for a billing of all Utilities for all
services used up to the Pro-Ration Date and shall pay the resultant bills.  If
it is not possible to arrange for a measurement of usage as of the Pro-Ration
Date, Seller and Buyer shall prorate the period between the measurement of usage
closest to the Pro-Ration Date using the most recent bill as an estimate.  The
parties shall thereafter perform a final proration calculation in accordance
with Section 7.4.11.
 
7.4.8 Leasing Costs.  Seller agrees to pay or discharge at or prior to Closing
all brokerage commissions, costs of tenant improvements, legal fees and other
costs and expenses (collectively, “Leasing Costs”) that become due and payable
with respect to the Existing Leases before Closing (which may be credited to
Buyer at Closing); provided, however, that Seller shall have no obligation to
pay, and as of the Closing, Buyer shall assume the obligation to pay, (a) all
other Leasing Costs payable with respect to the Existing Leases and any options
to renew, options to expand, or similar rights therein that have not been
exercised as of the Closing Date, except as otherwise noted in Schedule 1 to
EXHIBIT E, and (b) all Leasing Costs incurred with respect to any Leases and
renewals, extensions, expansions, or similar rights therein and amendments
thereto and terminations thereof approved by Buyer and executed subsequent to
the Effective Date.  If prior to the Closing Seller has paid any of the Leasing
Costs that Buyer is obligated to pay pursuant to this Section 7.4.8, then at
Closing Buyer shall reimburse Seller through Escrow for such costs so paid by
Seller.
 
7.4.9 Parking Structure Income.  Daily revenues and monthly fees and revenues
from and expenses of the Parking Structure will be prorated as of the Pro-ration
Date and shall be added to or deducted from the Purchase Price with Seller
allocated all such fees, revenues and expenses allocable to the period before
the Pro-ration Date and Buyer allocated the portion of such fees, revenues and
expenses allocable to any period from and after the Pro-ration Date.
 
7.4.10 Prorations Statement.  As soon as reasonably practical after the
Effective Date, Seller shall prepare a statement containing all of the
prorations of fees, income, revenues and expenses required hereunder for Buyer’s
review, and Seller shall provide any backup documentation for the items in such
statement as reasonably requested by Buyer.  If Buyer has any objections to such
statement, the parties shall each cooperate with the other diligently, promptly
and in good faith to resolve such objections; provided, however that the parties
shall endeavor to agree upon and deliver a final statement (“Proration
Statement”) to Escrow Agent no later than one (1) business day before the
Closing Date.
 
7.4.11 Post Closing Adjustments.  Any fees, income, revenues or expenses that
cannot be ascertained with certainty as of the Pro-Ration Date shall be prorated
as of the Pro-Ration Date on the basis of the parties’ reasonable estimates of
such amounts based on the best data then available, and such items prorated on
the basis of estimates hereunder shall be the subject of a final proration
calculation as soon thereafter as the precise amounts can be ascertained, but in
no event later than twelve (12) months after the Closing Date; provided,
however, to the extent that one or more Occupant audits of such items occur on
or after the Closing Date, the parties agree to make further adjustments after
each such audit to the related prorations as soon as possible thereafter (which
adjustments shall include applicable attorney’s fees and costs and applicable
audit costs and fees).  Seller and Buyer shall each cooperate with the other
diligently and promptly to correct any errors in computations made hereunder
based on estimates or imprecise information, including providing or making
available all reports, records and other information as the case may reasonably
require, and shall promptly pay to the party entitled thereto any refund, credit
or other payment necessary to comply with this Section 7.4 on demand therefor.
 
7.4.12 Survival.  The provisions of this Section 7.4 shall survive Closing.
 
7.5 Closing of Escrow
 
.
 
7.5.1 Instructions.  Escrow Agent is hereby instructed to record the Fisher
Lease Memo and the Rooftop Easement immediately after recording the Deed.  The
parties hereto may submit to Escrow Agent any other reasonable closing
instructions, so long as such instructions are not contrary to the terms of this
Agreement.
 
7.5.2 Reporting Requirements.  Escrow Agent shall comply with all applicable
federal, state and local reporting and withholding requirements relating to the
close of the transactions contemplated herein.  Without limiting the foregoing,
pursuant to Section 6045 of the IRC, Escrow Agent shall be responsible for
complying with the Tax Reform Act of 1986 with regard to reporting all
settlement information to the Internal Revenue Service.
 
7.6 Possession
 
.  Subject to all Leases, the Fisher Lease, the Rooftop Easement and the
Permitted Exceptions, possession of the Property shall be delivered to Buyer
upon Closing.  To the extent that they are then still in Seller’s possession,
and have not theretofore been delivered to Buyer, Seller shall either deliver at
Closing or leave at a designated location at the Real Property the following:
(a) all original Leases, Service Contracts, Permits and Existing Warranties that
will remain in effect after Closing and all original Existing Environmental
Reports; (b) all operating manuals, codes and other items necessary to operate
the Property; (c) any plans and specifications for all Improvements; (d) all
keys, access codes and other access control devices for all Improvements; (e)
all material documents relating to the Property; and (f) all correspondence and
records relating to the Leases, on-going operations (including tenant billings)
and maintenance of the Property.  In addition, Seller shall direct Property
Manager to deliver any Property related documents or other files of Seller in
Property Manager’s possession to Buyer at the Closing or direct Property Manager
to leave the same at a designated location at the Real Property.  For purposes
of this Section 7.6, the foregoing shall be deemed to be in the possession of
Seller or Property Manager only if the same are located in Seller’s or Property
Manager’s offices in Seattle, Washington.
 
ARTICLE 8.                      CONDEMNATION; DAMAGE; DESTRUCTION
 
8.1 Condemnation
 
.  In the event that all or any portion of the Real Property shall be taken in
condemnation or under the right of eminent domain prior to the Closing Date,
Seller shall promptly notify Buyer thereof.  A substantial portion of the Real
Property shall be deemed taken if (a) the value of such portion, as reasonably
determined by Seller, exceeds the Damage Threshold (defined in Section 8.2
below), (b) any Occupant generating five percent (5%) or more of the revenue at
the Property (a “Major Occupant”) has a right to terminate its Lease or abate
rent due to such taking, (c) there is a material reduction in parking spaces at
the Property, or (d) ingress and egress to the Property is materially
impaired.  If Seller notifies Buyer that a substantial portion of the Real
Property has been taken, within one (1) business day after receipt of such
notice, Buyer shall notify Seller and Escrow Agent, electing either to (w) to
proceed with this transaction and Closing notwithstanding such condemnation or
(x) to terminate this Agreement.  If Buyer elects to proceed with this
transaction, or if there is a taking in condemnation or eminent domain that does
not affect a substantial portion of the Real Property, there shall be no
reduction in the Purchase Price and Seller shall (y) deliver to Buyer at the
Closing, or as soon thereafter as available, any proceeds actually received by
Seller attributable to the Real Property from such condemnation or eminent
domain proceeding and (z) assign to Buyer any and all rights Seller may have
with respect to payments from, and recovery against, any party for damages or
compensation relating to the Real Property on account of such condemnation or
eminent domain proceeding, including any rent abatement or other insurance
proceeds.  Buyer’s failure to notify Seller within one (1) business day after
receiving Seller’s notice of such taking shall be deemed an election to proceed
under clause (a) in this Section 8.1.  If Buyer elects (or is deemed to have
elected) to proceed, Seller shall not compromise, settle or adjust any claims to
such award without Buyer’s prior written consent.  In the event Buyer elects to
terminate this Agreement pursuant to clause (b) above, such termination shall
have the same effect as a termination pursuant to the last sentence of Section
3.1.2.3.
 
8.2 Damage or Destruction
 
.  If, before the Closing Date, the Real Property is damaged by any casualty,
Seller shall immediately notify Buyer of such occurrence.  If (a) the cost to
repair such damage, as reasonably determined by Seller, is more than Twelve
Million and No/Dollars ($12,000,000.00) (“Damage Threshold”),  (b) such damage
is uninsured or underinsured and is an amount in excess of Two Million Five
Hundred Thousand and No/100 Dollars ($2,500,000.00) or (c) any Major Occupant
has a right to terminate its Lease or abate rent due to damage above the Damage
Threshold, then Buyer shall have the right, by giving notice to Seller within
one (1) business day after Seller notifies Buyer of the damage, to terminate
this Agreement, in which event such termination shall have the same effect as a
termination pursuant to the last sentence of Section 3.1.2.3.  If, before the
Closing Date, the Property is damaged by a casualty and either (y) Buyer has the
right to terminate this Agreement but does not exercise such right or (z) the
cost to repair such damage, as reasonably determined by Seller, is equal to or
less than the Damage Threshold, then this Agreement shall remain in full force
and effect and, at Closing, Seller shall assign to Buyer any insurance proceeds
Seller receives or is entitled to by reason of such damage (Buyer to receive a
credit at Closing for (i) any insurance deductible payable with respect to same
unless such deductible is paid by Seller at or prior to Closing and (ii) any
uninsured or underinsured amount in excess of Seller's property insurance
deductible unless such amount is in excess of Two Million Five Hundred Thousand
and No/100 Dollars ($2,500,000.00), in which case, Seller shall have the right
to terminate this Agreement by giving notice to Buyer within one (1) business
day after notifying Buyer of such damage, such termination having the same
effect as a termination pursuant to the last sentence of Section 3.1.2.3).
 
ARTICLE 9.                      BREACH OF AGREEMENT.
 
9.1 Seller’s Remedies
 
.  IN THE EVENT THAT (A) BUYER MATERIALLY BREACHES THIS AGREEMENT AND THE BREACH
IS NOT CURED WITHIN ONE (1) BUSINESS DAY AFTER NOTICE THEREOF FROM SELLER OR (B)
THIS TRANSACTION FAILS TO CLOSE BY REASON OF BUYER’S DEFAULT HEREUNDER, THEN
SELLER SHALL, AS ITS SOLE AND EXCLUSIVE REMEDY THEREFOR (EXCEPT AS EXPRESSLY
PROVIDED OTHERWISE HEREIN), HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UPON
DELIVERING WRITTEN NOTICE THEREOF TO BUYER AND, IN A SITUATION WHERE THIS
TRANSACTION FAILS TO CLOSE BY REASON OF BUYER’S DEFAULT HEREUNDER AND SELLER
EXERCISES ITS TERMINATION RIGHT, ESCROW AGENT SHALL RELEASE TO SELLER, AND
SELLER SHALL BE ENTITLED TO RETAIN, THE DEPOSIT, AS LIQUIDATED DAMAGES IN LIEU
OF, AND AS FULL COMPENSATION FOR, ALL OTHER RIGHTS OR CLAIMS OF SELLER AGAINST
BUYER BY REASON OF SUCH FAILURE AND, IN THE EVENT THAT BUYER HAS MADE ANY
EXTENSION DEPOSIT, SELLER SHALL ALSO BE ENTITLED TO RETAIN SUCH AMOUNT AS
SEPARATE CONSIDERATION FOR ITS EXTENSION OF THE CLOSING DATE.  IN CONNECTION
WITH THE FOREGOING, THE PARTIES ACKNOWLEDGE AND AGREE THAT (A) SELLER WILL INCUR
SIGNIFICANT EXPENSES RELATED TO THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT,
(B) THE PROPERTY WILL BE REMOVED FROM THE MARKET AND SELLER WILL FORGO
OPPORTUNITIES TO PURSUE OTHER POTENTIAL PURCHASERS, AND (C) FAILURE TO CLOSE
THIS AGREEMENT WILL RESULT IN OTHER IRREPARABLE HARM TO SELLER AND FISHER
COMMUNICATIONS.  THE PARTIES FURTHER AGREE THAT, FOR THE FOREGOING REASONS, IT
IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE EXTENT OF DETRIMENT TO
SELLER CAUSED BY THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED
BY THIS AGREEMENT OR THE AMOUNT OF THE COMPENSATION SELLER SHOULD RECEIVE AS A
RESULT OF BUYER’S FAILURE TO CLOSE; THEREFORE THE PARTIES AGREE THAT THE DEPOSIT
REPRESENTS A REASONABLE ESTIMATION AS OF THE EFFECTIVE DATE OF SELLER’S
ANTICIPATED EXPENSES, LOSS AND OTHER POTENTIAL DAMAGES AND IS NOT A
PENALTY.  THE PARTIES ACKNOWLEDGE THAT THE FOREGOING REMEDY HAS BEEN FAIRLY AND
KNOWINGLY NEGOTIATED BY SOPHISTICATED BUSINESS ENTITIES, EACH OF WHICH WAS
REPRESENTED BY COUNSEL.  IF SELLER TERMINATES THIS AGREEMENT AND RETAINS THE
ENTIRE DEPOSIT AS PROVIDED IN THIS SECTION 9.1, THE PARTIES SHALL BE RELIEVED OF
ALL FURTHER OBLIGATIONS AND LIABILITIES HEREUNDER, EXCEPT AS EXPRESSLY SET FORTH
HEREIN.  IF, HOWEVER, BUYER CHALLENGES SELLER’S RIGHT TO RETAIN THE ENTIRE
DEPOSIT AS LIQUIDATED DAMAGES, THEN THIS SECTION 9.1 SHALL SURVIVE TERMINATION
AND BUYER SHALL ALSO INDEMNIFY SELLER FOR ALL REASONABLE ATTORNEYS FEES INCURRED
BY SELLER TO COLLECT THE DEPOSIT.  NOTHING HEREIN SHALL LIMIT SELLER’S REMEDIES
FOR ANY BREACH OF ANY COVENANT OF BUYER TO INDEMNIFY, DEFEND, PROTECT OR HOLD
HARMLESS SELLER OR TO REIMBURSE SELLER FOR ANY SUMS OTHERWISE PAYABLE TO SELLER
(INCLUDING ATTORNEYS’ FEES AND COSTS) TO THE EXTENT SUCH COVENANT SURVIVES
TERMINATION UNDER THE EXPRESS TERMS OF THIS AGREEMENT.
 
9.2 Buyer’s Remedies
 
.  In the event that the purchase and sale of the Property is not closed solely
because of a breach by Seller, and if such breach is not cured within one (1)
business day after Seller’s receipt of written notice from Buyer specifying such
breach, Buyer shall be entitled, as its sole and exclusive remedy, either to (a)
terminate this Agreement and to receive the return of the Deposit (and any
Extension Deposit), and to be reimbursed by Seller for the reasonable
out-of-pocket costs and expenses actually paid by Buyer to third-party
consultants in connection with the transactions contemplated herein, as
evidenced by invoices or receipts therefor (not to exceed the Liquidated Damage
Payment) or (b) seek specific performance of Seller’s obligations under this
Agreement, provided that any such action for specific performance shall not
limit the obligations of Buyer and Seller hereunder and shall not limit the
prevailing party’s right to recover its attorney’s fees and costs as provided
herein.  These remedies are mutually exclusive and Buyer must elect, by giving
notice to Seller and Escrow Agent no later than thirty (30) days after the
scheduled Closing Date, which of these remedies Buyer wishes to pursue.  If
Buyer fails to deliver notice of its intent to commence an action for specific
performance within said period, Buyer will be deemed to have elected to
terminate the Agreement and receive the funds described in clause (a)
above.  Seller shall have no liability to Buyer under any circumstances for any
consequential or punitive damages.
 
9.3 Fees
 
.  In the event that either party terminates this Agreement as a result of the
other party’s breach or default hereunder, then, in addition to all other rights
provided in this Article 9, the defaulting party shall be responsible for paying
all fees associated with terminating Escrow and cancelling the Title Report.
 
ARTICLE 10.                                [INTENTIONALLY DELETED]
 
ARTICLE 11.                                GENERAL PROVISIONS
 
11.1 Counterparts
 
.  This Agreement may be executed in counterparts, each of which shall be deemed
an original, but all of which, taken together, shall constitute one and the same
instrument.  Counterparts of this Agreement delivered between the parties by
facsimile or electronic mail shall have the same force and effect as manually
delivered originals; provided, however, that upon request, such party shall
deliver its original signature to the requesting party.
 
11.2 Entire Agreement
 
.  This Agreement, including all exhibits attached hereto (excluding Exhibit D),
contains the entire agreement of the parties respecting the subject matter
hereof and supersedes all prior and contemporaneous understandings and
agreements, whether oral or in writing, between the parties respecting the
subject matter hereof.  There are no representations, agreements, arrangements
or understandings, oral or in writing, between the parties relating to the
subject matter of this Agreement that are not fully expressed in this
Agreement.  The terms of this Agreement are intended by the parties as a final
expression of their agreement with respect to those terms and they may not be
contradicted by evidence of any prior or contemporaneous agreement.
 
11.3 Counsel; Construction
 
.  Each party has received (or had the opportunity to receive) independent legal
advice from its attorneys with respect to the advisability of executing this
Agreement and the meaning and effect of the provisions hereof.  The provisions
of this Agreement shall be given their fair meaning, and shall not be considered
for or against any party based upon one party’s drafting of such
provisions.  Headings used in this Agreement are for convenience of reference
only and shall not be used in construing this Agreement.
 
11.4 Choice of Law
 
.  This Agreement and the rights and obligations of the parties hereto shall be
governed by and construed and enforced in accordance with the laws of the State
of Washington exclusive of the conflict of laws principles of such state.  Venue
for any action arising in connection with this Agreement shall exclusively lie
in King County, Washington.
 
11.5 Severability
 
.  If any term, covenant, condition or provision of this Agreement, or the
application thereof to any person or circumstance, to any extent shall be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remainder of the terms, covenants, conditions or provisions of this Agreement,
or the application thereof to any person or circumstance, shall remain in full
force and effect.
 
11.6 Waiver of Covenants, Conditions or Remedies
 
.  Either party may waive any breach of the terms and conditions hereof by the
other party only by a written statement to that effect signed by the waiving
party.  No waiver by a party of any breach of this Agreement by the other party
shall be deemed a waiver of any other breach by such other party (whether
preceding or succeeding and whether or not of the same or similar nature), and
no acceptance of payment or performance by a party after any breach by the other
party shall be deemed to be a waiver of the breach, whether or not the first
party knows of the breach at the time it accepts payment or performance.  No
failure or delay by a party to exercise any right it may have by reason of a
default shall operate as a waiver of default or modification of this Agreement
or shall prevent the exercise of any right while the other party continues to be
in default.  All remedies, rights, undertakings, obligations and agreements
herein shall be cumulative and not mutually exclusive.
 
11.7 Business Day
 
.  As used herein, “business day” means any calendar day except a Saturday,
Sunday, or legal holiday as defined in RCW 1.16.050.  In the event that the date
for performance of any covenant or obligation under this Agreement falls on a
Saturday, Sunday or legal holiday, the date for performance thereof shall be
extended to the next business day.
 
11.8 Exhibits and Schedules
 
.  All exhibits listed as such in the Table of Contents are attached hereto and
are incorporated by reference into this Agreement, except Exhibit D.
 
11.9 Amendment
 
.  This Agreement may be amended solely by the signed, written agreement of
Buyer and Seller.
 
11.10 Relationship of Parties
 
.  The parties agree that their relationship is that of seller and buyer, and
that nothing contained herein shall make either party the agent or legal
representative of the other for any purpose whatsoever, nor shall this Agreement
be deemed to create any form of business organization between the parties
hereto, nor is either party granted any right or authority to assume or create
any obligation or responsibility on behalf of the other party, nor shall either
party in any way be liable for any debt of the other.
 
11.11 No Third-Party Benefit
 
.  This Agreement is intended to benefit only the parties hereto and no other
person or entity has or shall acquire any rights hereunder.
 
11.12 Time of the Essence
 
.  Time is of the essence of every term, covenant and condition in this
Agreement.
 
11.13 Further Acts
 
.  Each party agrees without further consideration to perform any further acts
and to execute, acknowledge and deliver any documents that may be reasonably
necessary to carry out the provisions of this Agreement.
 
11.14 No Recording
 
.  Buyer shall not record this Agreement, any memorandum of this Agreement, any
assignment of this Agreement or any other document that would cause a cloud on
the title to the Real Property.  Notwithstanding the foregoing, the parties
acknowledge that final, executed versions of the Rooftop Easement and Fisher
Lease Memo will be recorded at Closing.
 
11.15 Assignment
 
.  Upon at least one (1) business day’s prior written notice from Buyer to
Seller, Buyer may assign all of its rights hereunder, and delegate all of its
obligations hereunder, to any partnership, corporation or other entity that
controls, is controlled by, or is under common control with Buyer (control being
defined as ownership of at least fifty percent (50%) of the equity interests in,
and the power to direct the management of, the relevant entity), or any
partnership, corporation or other entity resulting from a merger or
consolidation with Buyer, or any person or entity that acquires all or
substantially all the assets of Buyer as a going concern.  Except as set forth
above, Buyer shall not assign Buyer’s rights or delegate its obligations
hereunder without Seller’s prior written consent, which consent Seller may
withhold in its sole and absolute discretion.  Subject to the foregoing, this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.
 
11.16 Attorneys’ Fees
 
.  If any action is brought by either party against the other party, relating to
or arising out of this Agreement, the transaction described herein or the
enforcement hereof, the prevailing party shall be entitled to recover from the
other party reasonable attorneys’ fees, costs and expenses incurred in
connection with prosecution or defense of such action, including, without
limitation, any attorneys’ fees incurred in connection with any appeals,
mediation or arbitration related to such action.  The provisions of this Section
11.16 shall survive the entry of any judgment, and shall not merge or be deemed
to have merged into any judgment.  The provisions of this Section 11.16 shall
survive the Closing or any termination of this Agreement.
 
11.17 Advisors
 
.  Buyer represents and warrants that Buyer has not dealt with any brokers,
finders, advisors or consultants (collectively, “Advisors,” and each
individually an “Advisor”) in connection with the purchase and sale of the
Property.  Seller represents to Buyer that Seller has not dealt with any
Advisors in connection with the purchase and sale of the Property except Moelis
& Company, LLC and CenturyPacific LLLP (“Seller’s Advisors”).  Seller shall be
solely responsible for any payments due to Seller’s Advisors in connection with
the purchase and sale of the Property.  Buyer agrees to indemnify and hold
harmless Seller against any Claim incurred by reason of any brokerage fee,
commission, finder’s fee or other fee that is (or is alleged to be) payable to
any Advisor because of any agreement, act, omission or statement of
Buyer.  Seller agrees to indemnify and hold harmless Buyer against any Claim
incurred by reason of any brokerage fee, commission, finder’s fee or other fee
that is (or is alleged to be) payable to any Advisor because of any agreement,
act, omission or statement of Seller.  The provisions of this Section 11.17
shall survive the Closing or any termination of this Agreement.
 
11.18 Notices
 
.  Any notice or election required or permitted to be given or made under this
Agreement shall be deemed given or made when addressed to Seller or Buyer, as
the case may be (with copies to all parties noted below), at the respective
addresses set forth below.  Notices shall be transmitted, or delivered, as
follows: (1) by personal delivery, (2) by recognized overnight courier service,
or (3) mailed by United States certified mail, return receipt requested, postage
prepaid.  In addition, for all methods of notice, notices to each party shall be
copied to the respective email addresses set forth below.  Notices shall be
deemed to be delivered on the earlier of (a) the date received, (b) one (1)
business day after deposit with an overnight courier service, or (c) three (3)
business days after deposit in the United States mail, certified mail, postage
prepaid.
 
Seller’s Address for Notice:
 
Fisher Media Services Company
140 4th Avenue North, Suite 500
Seattle, Washington  98019
Attn:  Chief Financial Officer and General Counsel
Email:  HNatha@fsci.com (CFO); CBellavia@fsci.com (General Counsel)


with a copy to:


Perkins Coie LLP
10885 N.E. Fourth Street, Suite 700
Bellevue, Washington  98004-5579
Attn:  Craig H. Shrontz
Email:  CShrontz@perkinscoie.com


Buyer’s Address for Notice:


c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas  77056
Attn:            Charles N. Hazen
Email:            charles.hazen@hines.com
 
with a copy to:


Hines Advisors Limited Partnership
2800 Post Oak Boulevard, Suite 5000
Houston, Texas 77056
Attn:  Jason P. Maxwell, Esq. – Corporate Counsel
Email:  jason.maxwell@hines.com
 
with copy to:
 
Baker Botts L.L.P.
910 Louisiana Street
One Shell Plaza
Houston, Texas 77002
Attn:            Consuella S. Taylor
Email:            connie.simmons.taylor@bakerbotts.com
 
Any party hereto may change its address for the service of notice hereunder by
delivering written notice of said change to the other party, in the manner above
specified.
 
11.19 Mutual Waivers of Jury Trial and Certain Damages
 
.  BUYER AND SELLER EACH HEREBY EXPRESSLY, IRREVOCABLY, FULLY AND FOREVER
RELEASE, WAIVE AND RELINQUISH ANY AND ALL RIGHT TO TRIAL BY JURY AND ALL RIGHT
TO RECEIVE PUNITIVE, EXEMPLARY AND CONSEQUENTIAL DAMAGES FROM THE OTHER (OR ANY
BUYER PARTY OR SELLER PARTY) IN ANY CLAIM IN WHICH BUYER OR SELLER IS A PARTY
THAT IN ANY WAY (DIRECTLY OR INDIRECTLY) ARISES OUT OF, RESULTS FROM OR RELATES
TO THIS AGREEMENT, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING AND
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER LEGAL BASIS.
 
11.20 Confidentiality
 
.  Buyer agrees that the existence of this Agreement, the negotiations
concerning a possible purchase and sale of the Property more generally, all of
the terms, conditions and provisions of this Agreement and any information
obtained by Buyer, the Buyer Parties or any of Buyer’s advisors, lenders, joint
venturer or investors (collectively, “Permitted Outside Parties”), including,
without limitation, the Due Diligence Materials (but excluding any information
(a) generally available to the public other than by reason of Buyer’s breach of
its obligations hereunder and (b) that was or becomes available to Buyer on a
nonconfidential basis from a source other than Seller or its advisors not known
to Buyer, after reasonable inquiry, to be bound by a confidentiality agreement
with or obligation to Seller) are and shall be treated as confidential and shall
be used only to evaluate the possible acquisition of the Property from
Seller.  Buyer further acknowledges that any information relating to the leasing
arrangements between Seller and any Occupants or prospective occupants are
proprietary and confidential in nature.  Buyer agrees not to divulge any
information described in this Section 11.20 before Closing, except when required
by applicable law or court order (and only then after notice thereof to Seller)
and except to such Permitted Outside Parties who “need to know” to assist Buyer
in connection with the consummation of the transactions contemplated in this
Agreement, so long as Buyer first obtains each such party’s agreement to treat
all such information as confidential as if they were a party hereto.  In the
event that the transaction contemplated in this Agreement does not close for any
reason, Buyer shall return or destroy all Due Diligence Materials in Buyer’s or
the Permitted Outside Parties’ possession (and certify any such destruction in
writing to Seller).  Notwithstanding anything to the contrary contained herein,
Buyer and the Permitted Outside Parties shall be entitled to retain one copy of
the Due Diligence Materials to the extent necessary in order to comply with any
applicable laws or regulations and document retention policies and shall only be
required to use commercially reasonable efforts to return or destroy any
materials stored electronically, and Buyer and the Permitted Outside Parties
shall not be required to return or destroy any electronic copy of the Due
Diligence Materials created pursuant to their standard electronic backup and
archival procedures.  Any copies so retained and/or not destroyed by Buyer or
the Permitted Outside Parties shall be kept by Buyer and the Permitted Outside
Parties in strict compliance with this Section 11.20.  Neither party shall issue
any press release (or form of press release) or make any statement to the media
regarding such information or the transactions contemplated hereunder without
the other party’s prior written consent; provided, however, that if the
transactions contemplated herein close, Buyer and Seller shall reasonably
cooperate and coordinate the preparation and issuance of press releases
announcing the sale, in form and content mutually agreeable to both Buyer and
Seller.  In permitting Buyer and the Permitted Outside Parties to review the Due
Diligence Materials, this Agreement and other information, Seller has not waived
any privilege or claim of confidentiality with respect thereto.  Buyer
understands and agrees that any breach of this Section 11.20 will result in
ongoing and irreparable harm to Seller and that monetary damages will not be
completely sufficient to remedy any such breach.  Therefore, Seller shall be
entitled to seek specific performance or injunctive or other equitable relief in
the event of any such breach in addition to monetary damages and any other
remedies that may be available to Seller.  Buyer shall indemnify Seller and the
Seller Parties from and against any and all Claims resulting from, arising out
of or in connection with any breach of this Section 11.20 by Buyer or any
Permitted Outside Parties.  This Section 11.20 shall survive the Closing or any
termination of this Agreement.  Notwithstanding anything in this Section 11.20
to the contrary, (x) Seller and its affiliates shall have the right to disclose
any information deemed confidential herein to Seller’s Advisors, attorneys,
Property Manager, consultants or other professionals as necessary to evaluate
and effectuate the sale of the Property to Buyer without notice to Buyer and,
after notice to Buyer, as necessary to comply with all applicable laws, court
orders and any other applicable rules or regulations  and (y) Seller recognizes
that Hines Global may, and Buyer recognizes that Fisher Communications will,
disclose to the Securities and Exchange Commission (“SEC”) financial statements
and/or other communications of such information regarding the transactions
contemplated hereby and any such information relating to the Property, but only
to the extent necessary under federal or state securities laws, rules, or
regulations (including SEC rules and regulations), generally accepted accounting
principles, or other accounting rules and procedures.  Without limiting the
foregoing, Hines Global and Fisher Communications may file this Agreement with
the SEC after the execution of the same and may file a form “8K” and/or
prospectus supplement to which this Agreement may be attached.  Any required SEC
filings made under this Section 11.20 shall be made by Hines Global and Fisher
Communications within the time limits prescribed by law.  Nothing in this
Section 11.20 shall be interpreted as modifying or limiting any of the
confidentiality or non-disclosure provisions within any of the Leases or the
Fisher Lease and, from and after Closing, Buyer shall be bound by all such
provisions.
 
11.21 Limitation of Liability
 
.  The obligations of Seller under this Agreement are binding only on Seller and
Seller’s assets and shall not be personally binding upon, nor shall any resort
be had to, the private properties of any of the partners, members, officers,
directors, shareholders, affiliates or beneficiaries of Seller, or of any
partners, members, officers, directors, shareholders, or beneficiaries of any
partners, affiliates or members of Seller, or of any of Seller’s employees or
agents.  The obligations of Buyer are binding only on Buyer and Buyer’s assets
and shall not be personally binding upon, nor shall any resort be had to, the
private properties of any of the partners, members, officers, directors,
shareholders, affiliates or beneficiaries of Buyer, or of any partners, members,
officers, directors, shareholders or beneficiaries of any of Buyer’s affiliates,
employees or agents.
 
11.22 Joinder
 
.
 
11.22.1  Of Fisher Communications.  Seller hereby covenants and agrees that,
commencing on the Closing Date and continuing until the later of (a) the date
that is twelve (12) months after the Closing Date or (b) the date on which any
and all Claims timely asserted by Buyer against Seller in accordance with the
terms of this Agreement shall have been finally compromised and settled ((i) and
(ii) being referred to herein as the “Fisher Applicable Time Period”), Fisher
Communications shall be jointly and severally liable for any breach of Seller's
representations and warranties set forth in Sections 5.2 and 11.17.  Fisher
Communications shall have no liability hereunder after the Fisher Applicable
Time Period.  Seller shall cause Fisher Communications to execute a joinder to
this Agreement to evidence Fisher Communications’ agreement to be jointly and
severally liable to Buyer for any breach of Seller's representations and
warranties set forth in Sections 5.2 and 11.17.
 
11.22.2  Of Hines Global.  Buyer hereby covenants and agrees that, commencing on
the Effective Date and continuing until the later of (a) the Closing Date or (b)
the date on which any and all Claims timely asserted by Seller against Buyer in
accordance with the terms of this Agreement, or Claims timely brought against
Seller for which Buyer has an obligation to indemnify Seller, shall have been
finally compromised and settled ((a) and (b) being referred to herein as the
“Hines Applicable Time Period”), Hines Global REIT Properties LP (“Hines
Global”) shall be jointly and severally liable for any breach of Buyer’s
obligations under this Agreement and any indemnification obligation of Buyer
under this Agreement.  Hines Global shall have no liability hereunder after the
Hines Applicable Time Period.  Buyer shall cause Hines Global to execute a
joinder to this Agreement to evidence Hines Global’s agreement to be jointly and
severally liable to Seller as provided in this Section 11.22.2.
 
11.23 Cooperation with Auditors and SEC Filings
 
.  The parties shall reasonably cooperate with one another to provide (at the
requesting party’s sole cost and expense) copies of, or reasonable access to,
such information as may be reasonably requested, to the extent in the possession
of the non-requesting party, to enable the requesting party’s auditor (which
with respect to Buyer shall be Deloitte & Touche LLP or any successor auditor
selected by Buyer) to conduct an audit of the expenses of the operation of the
Property for the year in which Closing occurs and, with respect to Buyer, the
year immediately preceding the year in which Closing occurs.  The parties shall
each reasonably cooperate with the other’s auditor on, and subject to, the same
terms as set forth above in the conduct of such audit.  In addition, each party
agrees to make reasonably available to the other’s auditor, if requested by such
auditor, expense statements for the operation of the Property, whether required
before or after Closing, but only to the extent that such expense statements are
in the possession of the non-requesting party.  Without limiting the foregoing,
each party shall furnish to the other party hereto such Property expense
information as may be reasonably required by the requesting party or any
affiliate of the requesting party to make any filings required by law with the
SEC or other governmental authority; provided the foregoing obligations shall be
limited to providing such information or documentation as may be in the
possession of the non-requesting party.  This Section 11.23 will survive Closing
for a period of one (1) year.
 
[Signatures on Following Page.]
 


 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.
 
SELLER:


FISHER MEDIA SERVICES COMPANY,
a Washington corporation




By           /s/ Colleen B. Brown         
Name     Colleen B. Brown      
Title        President

 
BUYER:




HINES GLOBAL REIT 100/140 FOURTH AVE LLC, a Delaware limited liability company




By        /s/ Edmund A. Donaldson       
Name     Edmund A. Donaldson      
Title        Chief Investment Officer   




 







HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

JOINDER BY FISHER COMMUNICATIONS
 
The undersigned joins herein solely to evidence the undersigned's agreement to
the provisions of Section 11.22.1 and Schedule 1 to Exhibit E, and the
undersigned shall have no other responsibility under this Agreement.
 
 
FISHER COMMUNICATIONS, INC.

 
Date:  November 16, 2011
By:
 /s/ Colleen B. Brown      

 
Name: Colleen B. Brown  

 
Title: President





 


 
JOINDER BY HINES GLOBAL
 
The undersigned joins herein solely to evidence the undersigned's agreement to
the provisions of Section 11.22.2, and the undersigned shall have no other
responsibility under this Agreement.
 
 
HINES GLOBAL REIT PROPERTIES LP

 
 
By:
Hines Global REIT, Inc.

 
Date:  November 17, 2011
By:
/s/ Edmund A. Donaldson    

 
Name: Edmund A. Donaldson

 
Title: Chief Investment Officer





 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
LEGAL DESCRIPTION OF PROPERTY
 
LOTS 1 THROUGH 12, INCLUSIVE, BLOCK 58, D.T. DENNY’S PARK ADDITION TO NORTH
SEATTLE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 2 OF PLATS, PAGE 46,
IN KING COUNTY, WASHINGTON;
 
EXCEPT THE EASTERLY 7 FEET OF LOTS 1 THROUGH 6, INCLUSIVE, CONDEMNED FOR
WIDENING WILLOW STREET (5TH AVENUE) IN DISTRICT COURT CAUSE NO. 7541, PURSUANT
TO CITY OF SEATTLE ORDINANCE NO. 1224.
 


 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LIST OF EXCLUDED PERSONAL PROPERTY AND EXCLUDED PERMITS
 


 
1.
Any and all appliances, equipment, machinery, fixtures, furniture, furnishings,
decorations, supplies, signage, or other personal property located within the
Fisher Occupied Space or any other space to be occupied by Seller, Fisher
Communications or their affiliates after Closing under the terms of this
Agreement, the Fisher Lease, the Rooftop Easement or the Storage Space
Agreement.



2.
All antennas, satellite dishes, or other telecommunications equipment, lines or
other conduits on the rooftop of the Buildings of Seller’s, Fisher
Communication’s or their affiliates’ that are covered by the Rooftop Easement or
otherwise.



3.
All helicopters and related machinery, gear, equipment, or other facilities used
in connection with the heliport on Fisher Plaza East and all removable fixtures,
conduits and other appurtenances to the heliport, and all fuel in any jet fuel
tank used for refueling helicopters.



4.
All Permits associated with Seller’s or its affiliates’ continued use and
operation of (a) the heliport located on the rooftop of Fisher Plaza East, (b)
any antennas, satellite dishes, and other telecommunications equipment and lines
of Seller or its affiliates on the rooftop of both of the Buildings, and (c)
Seller’s or its affiliates’ broadcasting business.



5.
All pictures, artifacts, replicas, paraphernalia, equipment, tables, signage,
display cases and similar items associated with the historical display
concerning Seller and its affiliates in the lobby of Fisher Plaza East.



6.
Telecommunications Services Agreements.



 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
 
LIST OF DUE DILIGENCE MATERIALS
 
1.  
Confidential Information Memorandum (June 2011) prepared by Moelis & Company
(“Moelis”)

 
2.  
Fisher Plaza Projections Model developed by Moelis in conjunction with
Management

3.  
2010 & 2009 Actual CAM Calculations and reconciliation with revised allocations

4.  
Projected 2011 through 2018 CAM Calculations

5.  
Capital Expenditure Budget versus Actual (2007 – 2011)

6.  
Copies of All Utility and Electricity Bills (2010 – 2011)

7.  
Fisher Plaza Operating Financial Statements versus Budget (2008 – 2010)

8.  
Copies of All Ledger Revenue Accounts (2010)

9.  
Fisher Plaza Accounts Payable & General Ledger Detail (2010)

10.  
Depreciation Schedule by Asset

11.  
Fisher Plaza Stacking Plan

12.  
Fisher Plaza Leasing Status Report (June, August and September 2011)

13.  
Copies of All Outstanding Lease Proposals

14.  
Rent Roll (May and August 2011)

15.  
Tenant Improvement Build-Out History

16.  
Fisher Plaza East Right of Entry License Agreement

17.  
Complete Appraisal (February 4, 2011) prepared by Kidder Matthews Valuation
Advisory Services

18.  
Commitment for Title Insurance (May 6, 2011) prepared by First American Title
Insurance Company

19.  
BOMA Study completed in 2007

20.  
Real Estate Property Tax Bill (2010 and 2011)

21.  
Personal Property Tax Invoice (2010 and 2011)

22.  
Property Tax Documentation

23.  
July 2, 2009 Forensic Report

24.  
October 28, 2009 Electrical Fire Board Meeting

25.  
Electrical Enhancements Tenant Letter

26.  
2008 and 2009 Heat Events Timeline

27.  
Heat Enhancement Projects Summary

28.  
2008 and 2009 Heat Events RFO Timeline

29.  
2008 UPS Failure Update

30.  
Fisher Plaza West GAP Analysis

31.  
Fisher Plaza East GAP Analysis

32.  
All construction plans, drawings and specifications within the possession of
Seller or Property Manager.  (The foregoing shall be deemed to be in the
possession of Seller or Property Manager only if the same are located in
Seller’s or Property Manager’s offices in Seattle, Washington).

33.  
Copies of all Existing Leases, Existing Warranties, Existing Service Contracts,
Permits, Insurance Certificates and Existing Environmental Reports

34.  
Quarterly Reporting Schedule for Retail Tenants (2009 – 2011)

35.  
Summary of Infrastructure Enhancements

36.  
Copies of all existing serviceable warranties

37.  
Designation of code under which project is designed and basic zoning information

38.  
Copies of all inspection and testing summary letters from original construction

39.  
Certificate of Occupancy

40.  
Inventory of All Business Personal Property and Equipment

41.  
Property condition reports and major repair documentation

42.  
Elevator inspection certificates and most recent five-year load tests

43.  
Chiller Eddy current test reports

44.  
Chiller Maintenance records

45.  
Electrical Equipment IR Scan completed by Prime Electric

46.  
Life safety system confidence tests/surveys

47.  
Backflow Preventer Assembly Test Report

48.  
Emergency generator service maintenance report

49.  
Annual stairwell pressurization fan and smoke exhaust fan inspection report

50.  
Work order log

51.  
Property Manager Questionnaire as provided by Hines

52.  
Summary of tenant electrical consumption charges for full-year 2010 and
year-to-date 2011

53.  
Summary of tenant chilled water consumption charges for full-year 2010 and
year-to-date 2011

54.  
O&M manual to the existing raised flooring system

55.  
InfoSpace and Motricity Arch As-Builts and electrical drawings; fire alarm,
mechanical, Switchgear and UPS O&M manuals

56.  
May 2010 Gerber Building Load Analysis

57.  
Information regarding underfloor smoke detectors

58.  
Busway Testing Report completed by Prime Electric

59.  
Chilled Water Capacity Study

60.  
Retro-Commissioning Proposal completed by McKinstry

61.  
Fire alarm procedures completed by Guardian

62.  
Updated building standards with new standard ceiling tile

63.  
Square D Support Agreement

64.  
Standard Parking Car Wash services agreement

65.  
Title Commitment and Exceptions

66.  
Energy Upgrades and Retrocommissioning Phase 1 Energy Services Proposal and
Facility Improvement Measure (FIM) Summary provided by McKinstry

67.  
2010 and 2011 Budgets

68.  
2006 Generator Drawings

69.  
FPE Load Capacity summary

70.  
Ground Fault Testing Report for Fisher Plaza East and Fisher Plaza West

71.  
2009, 2010 and 2011 year-to-date Square D Utility Meter Data

72.  
Generator load bank testing / Switchgear failover priority list

73.  
Space Needle (valet) and BNB Builders parking agreements

74.  
Schedule of chilled water consumption charges by tenant

75.  
2005 through 2010 monthly operating budget by tenant

76.  
Fisher CER one-line drawing

77.  
Year-end 2008, 2009 and 2010 financial statements

78.  
Memorandum write-up of the July 30, 2006 incident and estimated damages

79.  
Documentation pertaining to occurrence and repair of the October 2005 power
outage caused by the Seattle City Light current transformers, including
correspondence letters, repair invoices and field service report

80.  
September 2011 failed generator fail-over testing report

81.  
Retail sales figures for the past three (3) years for all retail tenants and any
percentage rent calculations/billings

82.  
Easement Agreement for Telecommunications Conduit with Bill and Melinda Gates
Foundation

83.  
Land use approval, Master Use Permits (MUP) and entitlement documents

84.  
2011 Assessment and 2012 Real Estate Tax Valuation notices

85.  
August 30, 2011 ALTA Survey

86.  
Payment and Performance Bonds and Final Unconditional Waivers of Lien (made
available on-site)

87.  
Certificate of Substantial Completion

88.  
Elevator Inspection Certifications

89.  
Code Variances Requested & Granted

90.  
Tenant O&M Manuals

91.  
Tenant Construction Procedures Manual

92.  
Management Reports - Operational Narrative Schedule (Audited)

93.  
Historical 2010 Budgeted Income and Expense Statements

94.  
Aged Payables Schedule

95.  
Aged Receivables Schedule

96.  
Tenant Ledgers and Cash Receipts Journal

97.  
Prior Years Parking Revenue & Expense Schedule by tenant

98.  
Current Tenant Security Deposit Listing

99.  
Tenant Operating Expense Escalation Invoices

100.  
General ledger detail for fiscal years 2009, 2010 and 2011 year-to-date

101.  
Payroll Schedule listing all employees (position, base, bonuses, benefits)

102.  
Condenser / Chilled Water Billing Calculations

103.  
Vendor Listing (1099 Listing)

104.  
Property's Historical Monthly Occupancy Rates

105.  
Leasing Commission Report (last 24 months)

106.  
Risk Management/Emergency Procedures and Manuals

107.  
Insurance - loss history (past 5 years)

108.  
Affiliated FM Risk Report

109.  
Probable Maximum Loss (PML) Study for earthquake insurance

110.  
Current Invoices For Property & Liability Insurance Premiums

111.  
Current Insurance Policy

112.  
Property / Tenant Information Manual

113.  
Tenant Lease Correspondence Files

114.  
Building Rules and Regulations

115.  
Mailroom Policy

116.  
Loading Dock Policy

117.  
Security Incident Reports

118.  
Security Information Manual / Guard Post Orders

119.  
Elevator Certificate of Conveyance Inspection and Five-Year Safety Test Report

120.  
Parking Garage Incident / Accident Reports

121.  
Parking Garage Equipment Inventory

122.  
Historical Water Treatment Reports

123.  
Building Energy Management System Schedule of Points

124.  
Tax Bill Business Personal Property Listing



 


 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMMERCIAL REAL PROPERTY DISCLOSURE STATEMENT
 
(ENVIRONMENTAL ONLY)
 
INSTRUCTIONS TO THE SELLER
 
Please complete the following form.  Do not leave any spaces blank.  If the
question clearly does not apply to the property write “NA.”  If the answer is
“yes” to any * items, please explain on attached sheets.  Please refer to the
line number(s) of the question(s) when you provide your explanation(s).  For
your protection you must date and sign each page of this disclosure statement
and each attachment.  Delivery of the disclosure statement must occur not later
than five business days, unless otherwise agreed, after mutual acceptance of a
written contract to purchase between a buyer and a seller.
 
NOTICE TO THE BUYER
 
THE FOLLOWING DISCLOSURES ARE MADE BY SELLER ABOUT THE CONDITION OF THE PROPERTY
LOCATED AT 100 FOURTH AVENUE NORTH AND 140 FOURTH AVENUE NORTH, SEATTLE,
WASHINGTON 98109 (TOGETHER, “THE PROPERTY”), WHICH IS LEGALLY DESCRIBED ON
ATTACHED EXHIBIT A.
 
SELLER MAKES THE FOLLOWING DISCLOSURES OF EXISTING MATERIAL FACTS OR MATERIAL
DEFECTS TO BUYER BASED ON SELLER’S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME
SELLER COMPLETES THIS DISCLOSURE STATEMENT.  UNLESS YOU AND SELLER OTHERWISE
AGREE IN WRITING, YOU HAVE THREE BUSINESS DAYS FROM THE DAY SELLER OR SELLER’S
AGENT DELIVERS THIS DISCLOSURE STATEMENT TO YOU TO RESCIND THE AGREEMENT BY
DELIVERING A SEPARATELY SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR
SELLER’S AGENT.  IF THE SELLER DOES NOT GIVE YOU A COMPLETED DISCLOSURE
STATEMENT, THEN YOU MAY WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME
YOU ENTER INTO A SALE AGREEMENT.
 
THE FOLLOWING ARE DISCLOSURES MADE BY SELLER AND ARE NOT THE REPRESENTATIONS OF
ANY REAL ESTATE LICENSEE OR OTHER PARTY.  THIS INFORMATION IS FOR DISCLOSURE
ONLY AND IS NOT INTENDED TO BE A PART OF ANY WRITTEN AGREEMENT BETWEEN BUYER AND
SELLER.
 
FOR A MORE COMPREHENSIVE EXAMINATION OF THE SPECIFIC CONDITION OF THIS PROPERTY
YOU ARE ADVISED TO OBTAIN AND PAY FOR THE SERVICES OF QUALIFIED EXPERTS TO
INSPECT THE PROPERTY, WHICH MAY INCLUDE, WITHOUT LIMITATION, ARCHITECTS,
ENGINEERS, LAND SURVEYORS, PLUMBERS, ELECTRICIANS, ROOFERS, BUILDING INSPECTORS,
ON-SITE WASTEWATER TREATMENT INSPECTORS, OR STRUCTURAL PEST INSPECTORS.  THE
PROSPECTIVE BUYER AND SELLER MAY WISH TO OBTAIN PROFESSIONAL ADVICE OR
INSPECTIONS OF THE PROPERTY OR TO PROVIDE APPROPRIATE PROVISIONS IN A CONTRACT
BETWEEN THEM WITH RESPECT TO ANY ADVICE, INSPECTION, DEFECTS, OR WARRANTIES.
 
Seller x is/ □ is not occupying the property.
 
I.  SELLER’S DISCLOSURES:
 
*If you answer “Yes” to a question with an asterisk (*), please explain your
answer and attach documents, if available and not otherwise publicly
recorded.  If necessary, use an attached sheet.
 

 
ENVIRONMENTAL
YES
NO
DON’T KNOW
*A.
Have there been any flooding, standing water, or drainage problems on the
property that affect the property or access to the property?
□
x
□
*B.
Is there any material damage to the property from fire, wind, floods, beach
movements, earthquake, expansive soils, or landslides?
□
x
□
*C.
Are there any shorelines, wetlands, floodplains, or critical areas on the
property?
□
x
□
*D.
Are there any substances, materials, or products in or on the property that may
be environmental concerns, such as asbestos, formaldehyde, radon gas, lead-based
paint, fuel or chemical storage tanks, or contaminated soil or water?
x
□
□
*E.
Is there any soil or groundwater contamination?
□
x
□
*F.
Has the property been used as a legal or illegal dumping site?
□
x
□
*G.
Has the property been used as an illegal drug manufacturing site?
□
x
□

The foregoing answers and attached explanations (if any) are complete and
correct to the best of my/our knowledge and I/we have received a copy
hereof.  I/we authorize all of my/our real estate licensees, if any, to deliver
a copy of this disclosure statement to other real estate licensees and all
prospective buyers of the property.
 
DATE:                      SELLER                      
 
DATE:                      SELLER                      
 


 
NOTICE TO BUYER
 
INFORMATION REGARDING REGISTERED SEX OFFENDERS MAY BE OBTAINED FROM LOCAL LAW
ENFORCEMENT AGENCIES.  THIS NOTICE IS INTENDED ONLY TO INFORM YOU OF WHERE TO
OBTAIN THIS INFORMATION AND IS NOT AN INDICATION OF THE PRESENCE OF REGISTERED
SEX OFFENDERS.
 
II.           BUYER’S ACKNOWLEDGMENT
 
A.
Buyer hereby acknowledges that: Buyer has a duty to pay diligent attention to
any material defects that are known to Buyer or can be known to Buyer by
utilizing diligent attention and observation.

 
B.
The disclosures set forth in this statement and in any amendments to this
statement are made only by the Seller and not by any real estate licensee or
other party.

 
C.
Buyer acknowledges that, pursuant to RCW 64.06.050(2), real estate licensees are
not liable for inaccurate information provided by Seller, except to the extent
that real estate licensees know of such inaccurate information.

 
D.
This information is for disclosure only and is not intended to be a part of the
written agreement between the Buyer and Seller.

 
E.
Buyer (which term includes all persons signing the “Buyer’s acceptance” portion
of this disclosure statement below) has received a copy of this Disclosure
Statement (including attachments, if any) bearing Seller’s signature.

 
DISCLOSURES CONTAINED IN THIS DISCLOSURE STATEMENT ARE PROVIDED BY SELLER BASED
ON SELLER’S ACTUAL KNOWLEDGE OF THE PROPERTY AT THE TIME SELLER COMPLETES THIS
DISCLOSURE STATEMENT.  UNLESS BUYER AND SELLER OTHERWISE AGREE IN WRITING, BUYER
SHALL HAVE THREE BUSINESS DAYS FROM THE DAY SELLER OR SELLER’S AGENT DELIVERS
THIS DISCLOSURE STATEMENT TO RESCIND THE AGREEMENT BY DELIVERING A SEPARATELY
SIGNED WRITTEN STATEMENT OF RESCISSION TO SELLER OR SELLER’S AGENT.  YOU MAY
WAIVE THE RIGHT TO RESCIND PRIOR TO OR AFTER THE TIME YOU ENTER INTO A SALE
AGREEMENT.
 
BUYER HEREBY ACKNOWLEDGES RECEIPT OF A COPY OF THIS DISCLOSURE STATEMENT AND
ACKNOWLEDGES THAT THE DISCLOSURES MADE HEREIN ARE THOSE OF THE SELLER ONLY, AND
NOT OF ANY REAL ESTATE LICENSEE OR OTHER PARTY.
 
Date:           BUYER                      
 
Date:           BUYER                      
 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
to Commercial Real Property Disclosure Statement
 
Legal Description of the Property
 
LOTS 1 THROUGH 12, INCLUSIVE, BLOCK 58, D.T. DENNY’S PARK ADDITION TO NORTH
SEATTLE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 2 OF PLATS, PAGE 46,
IN KING COUNTY, WASHINGTON;
 
EXCEPT THE EASTERLY 7 FEET OF LOTS 1 THROUGH 6, INCLUSIVE, CONDEMNED FOR
WIDENING WILLOW STREET (5TH AVENUE) IN DISTRICT COURT CAUSE NO. 7541, PURSUANT
TO CITY OF SEATTLE ORDINANCE NO. 1224.
 


 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
to Commercial Real Property Disclosure Statement
 
Required Explanations
 
Please find below explanations for each question answered “Yes” and marked with
an asterisk (*) on the attached Real Property Disclosure Statement:
 
Question (D):  As the Phase I Environmental Site Assessment for the Property
reports, above ground storage tanks (ASTs) are located on the
Property.  Additionally, the permits for such ASTs do not match the current
conditions on the ground with respect to the number and size of the
ASTs.  Seller is currently working to resolve this issue.
 
In addition to the disclosures made in the attached Real Property Disclosure
Statement, Seller discloses to Buyer that: (a) Seller occupies only portions of
the Property, (b) separate tenants, licensees and occupants occupy other
portions of the Property and, as a result, (c) Seller may have limited actual
knowledge about the Property or any conditions affecting the same.  Therefore,
Buyer acknowledges that all questions marked “No” on the attached statement
indicate only that no problems have been brought “to Seller’s knowledge” (as
that phrase is defined in Section 5.1.1 of the Agreement) with respect to the
matter in question.
 


 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT E
 
LIST OF EXISTING LEASES, LEASING COSTS AND SECURITY DEPOSITS




[rentroll1.jpg]






HOU03:1282498.8                                                                                                          
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 
[rentroll2.jpg]

 
 
 

--------------------------------------------------------------------------------

 
 
[rentroll3.jpg]
 
 

--------------------------------------------------------------------------------

 
 
[rentroll4.jpg]
 
 

--------------------------------------------------------------------------------

 
[rentroll5.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
 
Schedule 1 to Exhibit E
 
Leasing Costs Not Otherwise Assumed by Buyer
 


 
1.
$125,000 available, but unused tenant improvement allowance, payable to
NeuroVista Corporation.  Seller shall pay such tenant improvement allowance if
it ever becomes due, and Fisher Communications agrees to guaranty Seller’s
obligation described on this schedule.  This obligation shall survive Closing.

 

HOU03:1282498.8                                                                                              
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT F

 
LIST OF EXISTING SERVICE CONTRACTS


Vendor
Service
Date
Date
Carrier Corporation
FPE - Chiller Maintenance
4/1/2010
4/30/2011
Cummins Northwest
Generator Maintenance
6/1/2010
5/31/2011
Cummins Northwest
Generator Maintenance
6/1/2010
5/31/2011
Exercise Equipment Specialist
Fitness Center Equipment Maintenance
8/1/2010
7/31/2011
ThyssenKrupp Elevator
Elevator Maintenance
10/1/2006
9/30/2011
Trane US, Inc.
FPW - Chiller Maintenance
12/1/2010
11/30/2011
Prime Electric
Electrical Prev. Maintenance
1/1/2011
12/31/2011
WPS Disaster Mgmt Solutions
Maintain Emergency Plan
1/1/2011
12/31/2011
Aramark Uniform Services
Locker Room Towels
1/1/2011
12/31/2011
CH20, Inc.
Cooling Tower Water Treatment
2/1/2011
1/31/2012
Botanical Designs
Interior/Exterior Landscaping Maintenance
4/1/2011
3/31/2012
ATS Automation
BMS System and Building Controls Maintenance
7/1/2007
6/30/2012
Star Protection Agency, LLC
Security Services
1/1/2011
12/31/2013
Cascadian Building Maint
Janitorial Service
7/1/2010
6/30/2015
Guardian Security
Fire Alarm System Monitoring
3/22/2000
M-T-M
CP Management I, LLC
Property Management
5/23/2009
12/31/2011
Secap Finance
Postage Machine Lease
7/19/2007
7/30/2012
Xerox Corporation
Management Office Copy Machine
5/27/2009
5/26/2014
Standard Parking
Parking Garage Management
7/1/2009
6/30/2012
Egis Real Estate Services, LLC
Consultant for the operation and leasing Technical Spaces
11/1/2009
M-T-M
McKinstry Essention
Facility Engineering
2/1/2010
1/31/2013


HOU03:1282498.8                                                                                              
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT G
 
LIST OF EXISTING ENVIRONMENTAL REPORTS
 
1.
Phase I Environmental Site Assessment (June 1, 2011) prepared by Nova Consulting
Group, Inc.

 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT H
 
LIST OF EXISTING WARRANTIES
 


 
1.
Limited Warranty from Morin Corporation under certificate number 88854, last
signed on June 16, 2000.

 
2.
Ultimate Warranty w/Hydroguard from American Hydrotech, Inc., last signed June
7, 2000.

 
3.
Weatherseal Limited Warranty from Dow Corning Corporation,

 
 
Warranty No. 64044-17103, dated July 5, 2000.

 
4.
Letter from Keith Panel Systems Co. Ltd., dated May 15, 2002, with attached
Coating Warranty from Alcan Composites USA Inc., dated July 31, 2002.

 
5.
Ultimate Warranty and Maintenance Instructions from American Hydrotech, Inc.,
last signed November 15, 2002.

 
6.
Statement of warranty from Dow Corning Corporation, referencing Warranty
#55644-15727, dated October 15, 1999.

 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I-1
 
FORM OF TENANT ESTOPPEL CERTIFICATE
 
The undersigned, ________________________________________, a [type of entity]
(“Tenant”), hereby certifies to FISHER MEDIA SERVICES COMPANY, a Washington
corporation (“Landlord”), and it successors, assigns and transferees of the
Property (defined below), including, without limitation, any purchasers and
lenders of the Property, as follows:
 
1.
Landlord and Tenant are parties to that certain [Lease Agreement] dated
______________________ for approximately ____________ square feet of space
(consisting of Suite ___) in the Building located at [100 Fourth Avenue
North/140 Fourth Avenue North], Seattle, Washington 98109 (“Property”).  The
following is an accurate and complete list of all amendments, modifications,
supplements, guaranties and other documents relating to the foregoing [Lease
Agreement]: __________, __________, __________ (such documents together with the
foregoing [Lease Agreement], “Lease”).

 
2.
The Lease is in full force and effect and enforceable in accordance with its
terms.  The Lease sets forth the complete agreement of Landlord and Tenant
concerning the leasing of the premises demised thereby (“Premises”) and all
matters related thereto and there are no other agreements or understandings,
oral or written, between Landlord and Tenant with respect to the Premises.

 
3.
The Premises are operated as:  __________________________________________
[Office/Data Center/Colocation/Retail Space].

 
4.
Tenant holds all of the leasehold interest of “Tenant” under the Lease and has
not assigned the Lease, sublet any part of the Premises or otherwise encumbered
such leasehold interest, except as
follows:  ________________________________________.

 
5.
The term of the Lease commenced on _____________________, and ends on
_____________________, and Tenant has no options to renew or extend the term of
the Lease except as expressly set forth therein.

 
6.
The full rent is now accruing under the Lease, which is $____________ per month
for base rent and $___________ per month for estimated operating expenses and
taxes.  The date of Tenant’s last base rent payment was made on or about
________________ and Tenant’s last payment for estimated operating expenses and
taxes was made on or about _________________.  No other rent or routine payment
of fees is due under the Lease except as follows:
_______________________________________.  Tenant has not prepaid any rent or
other routine payment of fees except as follows: _____________________.

 
7.
Landlord holds a security deposit of $___________ under the Lease [in the form
of a letter of credit].

 
8.
Tenant has accepted full possession of the Premises, all improvements and
construction required to be performed by Landlord under the Lease have been
completed to the satisfaction of Tenant, and no money is owed to Tenant for
improvements or otherwise under the Lease except as follows:
_____________________________.

 
9.
To the best of Tenant’s knowledge, there is no breach or default by Tenant or
Landlord under the Lease, and Tenant has no knowledge of any fact or
circumstance that, with the passage of time or giving of notice, could or would
constitute a breach or default by Tenant or Landlord under the Lease.  To the
best of Tenant’s knowledge, Tenant has no existing defense, claim or demand
against Landlord, under the Lease or otherwise, that can be offset against rents
or other charges due or that will become due under the Lease.

 
10.
Tenant has no options, rights of first offer or first refusal or similar right
to purchase the Property, and Tenant has no options, rights of first offer or
first refusal on other spaces in the Building, except as set forth below:
______________________________________________.

 
11.
At the expiration or termination of the Lease, Landlord may require Tenant to
remove any improvements or alterations made by Tenant to the Premises, except as
follows: ______________________________________________________________________.

 
12.
No actions, whether voluntary or otherwise, are pending against Tenant under
bankruptcy laws of the United States or any state thereof and, no such actions
are contemplated by Tenant or, to the best of Tenant’s knowledge, have been
threatened against Tenant.

 
13.
No other litigation is currently pending against Tenant, the Premises, or any
improvements thereon and, to the best of Tenant’s knowledge, no other such
litigation is threatened.

 
14.
To the best of Tenant’s knowledge, neither Tenant nor any of its members,
officers, directors, employees, contractors, agent, or invitees, have generated,
treated, stored, disposed of, or released any hazardous materials, regulated
materials, or other toxic or dangerous substances on, in or around the Premises
or Property, except in strict compliance with all applicable laws.

 
15.
The foregoing information is accurate and complete. Tenant acknowledges that
Landlord, and its successors, assigns, and transferees of the property,
including, without limitation, purchasers and lenders, will rely on this
Estoppel Certificate in connection with transactions with respect to the
Property. Tenant agrees that Landlord, and its successors, assigns, and
transferees of the property, including, without limitation, purchasers and
lenders, shall have the right to rely on this Estoppel Certificate.

 
Dated: _________________________,  201_.
 
Tenant:
 
By:           
Name:                      
Title:           

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Schedule 1 to Exhibit I-1
 
List of Required Tenant Estoppels
 


 
1.           Internap Network Services Corporation
 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT I-2
 
FORM OF LANDLORD ESTOPPEL CERTIFICATE
 
FISHER MEDIA SERVICES COMPANY, a Washington corporation (“Landlord”), hereby
certifies to HINES GLOBAL REIT 100/140 FOURTH AVE LLC, a Delaware limited
liability company (“Buyer”), and it successors, assigns and transferees of the
Property (defined below), including, without limitation, any purchasers and
lenders of the Property, the following statements in connection with Buyer’s
purchase of the Property pursuant to that certain Real Estate Purchase and Sale
Agreement between Buyer and Landlord dated October ____, 2011 (“Purchase
Agreement”):
 
1.
Landlord and
(“Tenant”) are parties to that certain [Lease Agreement] dated
______________________ for approximately ____________ square feet of space
(consisting of Suite ___) in the Building located at [100 Fourth Avenue
North/140 Fourth Avenue North], Seattle, Washington 98109 (“Property”).  The
following is an accurate and complete list of all amendments, modifications,
supplements, guaranties and other documents relating to the foregoing [Lease
Agreement]: __________, __________, __________ (such documents together with the
foregoing [Lease Agreement], “Lease”).

 
2.
The Lease is in full force and effect and enforceable in accordance with its
terms.  The Lease sets forth the complete agreement of Landlord and Tenant
concerning the leasing of the premises demised thereby (“Premises”) and all
matters related thereto and there are no other material agreements or
understandings, oral or written, between Landlord and Tenant with respect to the
Premises.

 
3.
The Premises are operated as:  __________________________________________
[Office/Data Center/Colocation/Retail Space].

 
4.
Landlord has not authorized Tenant to assign the Lease, sublet any part of the
Premises or otherwise encumber Tenant’s leasehold interest, except as
follows:  ________________________________________, nor has Tenant, to
Landlord's knowledge, assigned or sublet any portion of the Premises to a party
without Landlord's consent.

 
5.
The term of the Lease commenced on _____________________, and ends on
_____________________, and Tenant has no options to renew or extend the term of
the Lease except as expressly set forth therein.

 
6.
The full rent is now accruing under the Lease, which is $____________ per month
for base rent and $___________ per month for estimated operating expenses and
taxes.  The date of Tenant’s last base rent payment was made on or about
________________ and Tenant’s last payment for estimated operating expenses and
taxes was made on or about _________________.  No other rent or routine payment
of fees is due under the Lease except as follows:
_______________________________________.  Tenant has not prepaid any rent or
other routine payment of fees except as follows: _____________________.

 
7.
Landlord holds a security deposit of $___________ under the Lease [in the form
of a letter of credit].

 
8.
To Landlord’s knowledge, all improvements and construction required to be
performed by Landlord under the Lease have been completed as required therein,
and no money is owed to Tenant for improvements or otherwise under the Lease
except as follows: _____________________________.

 
9.
To Landlord’s knowledge, there is no breach or default by Tenant or Landlord
under the Lease.  Landlord has received no notice that Tenant has any existing
defense, claim or demand against Landlord, under the Lease or otherwise, that
can be offset against rents or other charges due or to become due under the
Lease.

 
10.
Tenant has no options, rights of first offer or first refusal or similar right
to purchase the Property, and Tenant has no options, rights of first offer or
first refusal on other spaces in the Building, except as set forth below:
___________________________________________________.

 
11.
At the expiration or termination of the Lease, Landlord may require Tenant to
remove any improvements or alterations made by Tenant to the Premises, except as
follows: ______________________________________________________________________.

 
12.
Landlord has received no notice of any actions, whether voluntary or otherwise,
pending against Tenant under bankruptcy laws of the United States or any state
thereof.

 
13.
Landlord has received no notice that any other litigation is currently pending
against Tenant, the Premises, or any improvements thereon.

 
14.
Landlord has received no notice that Tenant nor any of its members, officers,
directors, employees, contractors, agent, or invitees have generated, treated,
stored, disposed of, or released any hazardous materials, regulated materials,
or other toxic or dangerous substances on, in or around the Premises or Property
in violation of any applicable laws.

 
15.
As used herein, “to Landlord’s knowledge” shall have the same meaning as “to
Seller’s knowledge” as such phrase is defined in Section 5.1.1 of the Purchase
Agreement.

 
16.
Landlord acknowledges that Buyer, and its successors, assigns, and transferees
of the property, including, without limitation, purchasers and lenders, will
rely on this Estoppel Certificate in connection with Buyer’s purchase of the
Property pursuant to the Purchase Agreement.  Landlord agrees that Buyer, and
its successors, assigns, and transferees of the property, including, without
limitation, purchasers and lenders, shall have the right to rely on this
Estoppel Certificate.

 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Dated: _________________________,  2011.
 
Landlord:
 
FISHER MEDIA SERVICES COMPANY,
 
a Washington corporation
 


 
By:           
Name:                      
Title:           

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT J
 
FORM OF FISHER LEASE
 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT K
 
FORM OF ROOFTOP EASEMENT
 


 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT L
 
FORM OF DEED
 
Return Address
c/o Hines Interests Limited Partnership
2800 Post Oak Boulevard
Suite 5000
Houston, Texas 77056
Attn: Charles N. Hazen



 
Document Title(s) (or transactions contained therein):
1.           Special Warranty Deed
2.
Reference Number(s) of Documents assigned or released:
(on page       of documents(s))
Grantor(s) (Last name first, then first name and initials):
1.           Fisher Media Services Company, a Washington corporation
2.
Grantee(s) (Last name first, then first name and initials):
1.
2.
Legal description (abbreviated:  i.e. lot, block, plat or section, township,
range)
Lots 7-12, and Ptn Lots 1-6, Block 58, D.T. Denny’s Park Add. to North Seattle,
Vol. 2, P. 46
x Full legal is on page ___of document.
Assessor’s Property Tax Parcel/Account Number
199120-0150-03; 199120-0170-09



 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

SPECIAL WARRANTY DEED
 
GRANTOR, FISHER MEDIA SERVICES COMPANY, a Washington corporation, for and in
consideration of Ten Dollars ($10.00) in hand paid, grants, bargains, sells,
conveys and confirms to ________________________, a ________________, the
following described real estate, situated in the City of Seattle, County of
King, State of Washington:
 
LOTS 1 THROUGH 12, INCLUSIVE, BLOCK 58, D.T. DENNY’S PARK ADDITION TO NORTH
SEATTLE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 2 OF PLATS, PAGE 46,
IN KING COUNTY, WASHINGTON;
 
EXCEPT THE EASTERLY 7 FEET OF LOTS 1 THROUGH 6, INCLUSIVE, CONDEMNED FOR
WIDENING WILLOW STREET (5TH AVENUE) IN DISTRICT COURT CAUSE NO. 7541, PURSUANT
TO CITY OF SEATTLE ORDINANCE NO. 1224.
 
Grantor, for itself and its successors in interest, does by these presents
expressly limit the covenants of this Deed to those herein expressed, and
excludes all covenants arising or to arise by statutory or other implication,
and does hereby covenant that against all persons whomsoever lawfully claiming
or to claim by, through or under said Grantor and not otherwise, Grantor will
forever warrant and defend the said described real estate, subject only to the
matters set forth in Exhibit A attached hereto and incorporated herein by this
reference.
 
Dated ________________, 2011.
 
GRANTOR:


FISHER MEDIA SERVICES COMPANY,
a Washington corporation




By:           
Name:                      
Its           


STATE OF WASHINGTON                                                      )
) ss.
COUNTY OF                                                      )


On this ___ day of ______________, 2011, before me, the undersigned, a Notary
Public in and for the State of Washington, duly commissioned and sworn,
personally appeared ____________________, to me known to be the person who
signed as _____________________ of FISHER MEDIA SERVICES COMPANY, the
corporation that executed the within and foregoing instrument, and acknowledged
said instrument to be the free and voluntary act and deed of said corporation
for the uses and purposes therein mentioned, and on oath stated that he/she was
duly elected, qualified and acting as said officer of the corporation, that
he/she was authorized to execute said instrument and that the seal affixed, if
any, is the corporate seal of said corporation.
 
IN WITNESS WHEREOF I have set my hand and official seal the day and year first
above written.
 


(Signature of Notary)






(Print or stamp name of Notary)
NOTARY PUBLIC in and for the State
of Washington, residing
at                                                                           .
My appointment
expires:                                                                .



HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Deed
 
Title Exceptions
 


 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT M
 
FORM OF BILL OF SALE
 
FISHER MEDIA SERVICES COMPANY, a Washington corporation (“Seller”), and
____________________________________, a _____________________________ (“Buyer”),
are parties to that certain Purchase and Sale Agreement dated
__________________, 2011 (“Purchase Agreement”) for the purchase and sale of
that certain real property located at 100 Fourth Avenue North and 140 Avenue
North, Seattle, Washington 98109, which real property is more particularly
described in Exhibit A attached hereto and incorporated herein by this reference
(“Property”).  Concurrently herewith, Seller is transferring and conveying to
Buyer all of Seller’s right, title and interest in and to the Property pursuant
to the Purchase Agreement.  In connection with such conveyance, Seller desires
to transfer to Buyer the tangible personal property more particularly set forth
below.  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.
 
NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby grant, bargain, sell,
convey, assign, transfer, and deliver to Buyer all of Seller’s right, title and
interest in and to all systems, appliances, fixtures, equipment, machinery,
generators, furniture, furnishings, decorations, above-ground storage tanks
located in the Parking Structure (and any fuel stored therein on the Closing
Date, except for any fuel in any jet fuel tank used for refueling helicopters)
and other tangible personal property, if any, owned by Seller and located on or
about the Property; excluding, however, such items that are leased by Seller (as
lessee), any such items located within the Fisher Occupied Space or otherwise on
or about the Property in any space occupied by Assignor or its affiliates under
the Fisher Lease, Rooftop Easement and Storage Space Agreement, any cars,
trucks, vans, helicopters and similar vehicles owned by Assignor or its
affiliates on, around or outside of the Real Property (including any leasehold
interests therein), any tangible personal property whatsoever necessary or
desirable, in Assignor’s opinion, for the continued occupation and operations of
Assignor and its affiliates at Fisher Plaza, the Plaza Telecom System and Plaza
Net System, and any of the personal property listed on Exhibit B attached hereto
and incorporated herein by this reference.
 
Seller covenants that it will, at any time and from time to time upon written
request therefor, at Buyer’s sole expense and without the assumption of any
additional liability thereby, execute and deliver to Buyer, its nominees,
successors and/or assigns, any new or confirmatory instruments and do and
perform any other acts that Buyer, its nominees, successors and/or assigns, may
reasonably request in order to fully assign and transfer to and vest in Buyer,
its nominees, successors and/or assigns, and protect its or their rights, title
and interest in and enjoyment of, all of the assets of Seller intended to be
transferred and assigned hereby, or to enable Buyer, its nominees, successors
and/or assigns, to realize upon or otherwise enjoy any such assets.
 
This Bill of Sale may be executed in any number of identical counterparts, and
each counterpart hereof shall be deemed to be an original instrument, but all
counterparts hereof taken together shall constitute one and the same instrument.
 
(Signature page follows)
 
IN WITNESS WHEREOF, the parties have signed and delivered this Bill of Sale as
of the ______ day of ____________, 2011.
 
SELLER:


FISHER MEDIA SERVICES COMPANY,
a Washington corporation




By:           
Name:                      
Title:           



HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Bill of Sale
 
Legal Description of Property
 
LOTS 1 THROUGH 12, INCLUSIVE, BLOCK 58, D.T. DENNY’S PARK ADDITION TO NORTH
SEATTLE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 2 OF PLATS, PAGE 46,
IN KING COUNTY, WASHINGTON;
 
EXCEPT THE EASTERLY 7 FEET OF LOTS 1 THROUGH 6, INCLUSIVE, CONDEMNED FOR
WIDENING WILLOW STREET (5TH AVENUE) IN DISTRICT COURT CAUSE NO. 7541, PURSUANT
TO CITY OF SEATTLE ORDINANCE NO. 1224.
 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit B to Bill of Sale
 
List of Excluded Items
 


 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT N
 
FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT
 
THIS ASSIGNMENT AND ASSUMPTION OF LEASES AND SERVICE CONTRACTS (“Assignment”) is
dated as of ____________, 2011 (“Effective Date” [which shall be the Closing
Date under the Purchase Agreement]) is made by and between FISHER MEDIA SERVICES
COMPANY, a Washington corporation (“Assignor”), and _____________________, a
______________________ (“Assignee”).
 
RECITALS
 
A.           Assignor, as “Seller,” and Assignee, as “Buyer,” have entered into
that Purchase and Sale Agreement dated as of _____________________, 2011
(“Purchase Agreement”) for the purchase and sale of certain real property
commonly known as 100 Fourth Avenue North and 140 Fourth Avenue North, Seattle,
Washington 98109, which real property is more particularly described in Exhibit
A attached hereto and incorporated herein by this reference (“Property”).
 
B.           Concurrently herewith, Assignor is transferring and conveying to
Assignee all of Assignor’s right, title and interest in and to the Property
pursuant to the Purchase Agreement.  In connection with such conveyance,
Assignor desires to assign to Assignee, and Assignee desires to take assignment
of and assume, all of the Leases and Contracts (defined below) affecting the
Property.  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Purchase Agreement.
 
NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are acknowledged, Assignor and Assignee agree as follows:
 
AGREEMENT
 
1.           Assignment of Leases.  Assignor hereby grants, bargains, sells,
assigns, transfers and sets over unto Assignee all right, title and interest of
Assignor in, to and under the leases described on Exhibit B attached hereto and
incorporated herein (collectively, “Leases”), together with any guaranties of
any of the Leases in favor of Assignor, any and all right, title, and interest
of Assignor in and to such letters of credit, if any, as have been deposited
with Assignor pursuant to such Leases to the extent that the same have not been
drawn upon pursuant to the Leases.  Assignor acknowledges that security deposits
and prepaid rents under the Leases will be handled according to Section 7.4 of
the Purchase Agreement.  Assignor is not assigning and hereby expressly reserves
that certain Office Space Lease between Seller and LUT, LLC, a Washington
limited liability company, dated March 10, 2010 (“LUT Lease”).
 
2.           Assignment of Contracts.  Assignor hereby grants, bargains, sells,
assigns, transfers and sets over unto Assignee all right, title and interest of
Assignor in, to and under those contracts listed on Exhibit C attached hereto
and incorporated by reference (collectively, “Contracts”).
 
3.           Assumption.  Assignee accepts the foregoing assignments and assumes
and shall pay, perform and discharge, as and when due, all of the agreements and
obligations of Assignor under the Leases and the Contracts arising or accruing
from and after the Effective Date and agrees to be bound by all of the terms and
conditions of the Contracts and the Leases from and after the Effective
Date.  Assignee acknowledges Assignor’s reservation of the LUT Lease and
expressly agrees that it is not assuming the LUT Lease hereunder.
 
4.           Indemnification
 
4.1           By Assignor.  Assignor indemnifies, defends and holds harmless
Assignee from and against any and all claims, damages, costs, liabilities,
expenses and causes of action (including reasonable attorneys’ fees and costs)
arising in connection with the Leases or Contracts prior to the Effective Date,
unless such claims, damages, costs, liabilities, expenses or causes of actions
are due to Assignee’s acts or omissions.
 
4.2           By Assignee.  Assignee indemnifies, defends and holds harmless
Assignor from and against any and all claims, damages, costs, liabilities,
expenses and causes of action (including reasonable attorneys’ fees and costs)
arising in connection with the Leases and Contracts from and after the Effective
Date, unless such claims, damages, costs, liabilities, expenses or causes of
actions are due to Assignor’s acts or omissions.
 
5.           Modification.  No modification, waiver or termination of this
Assignment will be valid unless the same is in writing and signed by the party
against which the enforcement of the modification, waiver or termination is or
may be sought.
 
6.           Successors and Assigns.  This Assignment will be binding on and
inure to the benefit of Assignor and Assignee and their successors in interest
and assigns.
 
7.           Governing Law.  This Assignment will be governed by, and construed
in accordance with, the laws of the State of Washington.  Venue for any actions
arising in connection with this Agreement shall lie exclusively in King County,
Washington.  Should any dispute occur between Assignor and Assignee with respect
to this Assignment or any document executed in connection with this Assignment
that results in litigation or arbitration, the losing party shall pay the
prevailing party its reasonable attorneys’ fees and costs at trial or in
arbitration, mediation and/or upon any appeal.
 
8.           Further Assurances.  Assignor will, at any time and from time to
time upon written request therefor, and without incurring any additional costs,
expenses or liabilities, execute and deliver to Assignee, Assignee’s successors,
nominees or assigns such documents as Assignee or they may reasonably request in
order to fully assign and transfer to and vest in Assignee or Assignee’s
successors, nominees and assigns and protect Assignee or Assignee’s successors’,
nominees’ and assigns’ rights under and interest in all of the Leases and
Contracts, or to enable Assignee or Assignee’s successors, nominees and assigns
to realize upon or otherwise enjoy such rights and property.
 
9.           Counterparts.  This Assignment may be executed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one and the same Assignment.
 
[Signatures begin on next page.]
 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the Effective Date.
 
ASSIGNOR:                                           FISHER MEDIA SERVICES
COMPANY,
a Washington corporation


By:           
Name:                                                                
Title:           




 
ASSIGNEE:                                           ___________________________________,a
______________________________


By:           
Name:                                                                
Title:           


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit A
 
to Form of Assignment and Assumption of Leases and Contracts
 
Legal Description of Property
 
LOTS 1 THROUGH 12, INCLUSIVE, BLOCK 58, D.T. DENNY’S PARK ADDITION TO NORTH
SEATTLE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 2 OF PLATS, PAGE 46,
IN KING COUNTY, WASHINGTON;
 
EXCEPT THE EASTERLY 7 FEET OF LOTS 1 THROUGH 6, INCLUSIVE, CONDEMNED FOR
WIDENING WILLOW STREET (5TH AVENUE) IN DISTRICT COURT CAUSE NO. 7541, PURSUANT
TO CITY OF SEATTLE ORDINANCE NO. 1224.
 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit B
 
to Form of Assignment and Assumption of Leases and Contracts
 
List of Leases
 


 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit C
 
to Form of Assignment and Assumption of Leases and Contracts
 
List of Contracts
 


 


 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT O
 
FORM OF GENERAL ASSIGNMENT
 
THIS GENERAL ASSIGNMENT (“Assignment”) is made and entered into this _____ day
of ______________, 201__, (“Effective Date” [which shall be the Closing Date
under the Purchase Agreement] by and between FISHER MEDIA SERVICES COMPANY, a
Washington corporation (“Assignor”), and _________________________, a
_______________ (“Assignee”).
 
RECITALS
 
A.           Assignor, as “Seller”, and Assignee, as “Buyer”, have entered into
that Purchase and Sale Agreement dated as of _____________________, 2011
(“Purchase Agreement”) for the purchase and sale of certain real property
commonly known as 100 Fourth Avenue North and 140 Fourth Avenue North, Seattle,
Washington 98109, which real property is more particularly described in Exhibit
A attached hereto and incorporated herein by this reference (“Property”).
 
B.           Concurrently herewith, Assignor is transferring and conveying to
Assignee all of Assignor’s right, title and interest in and to the Property
pursuant to the Purchase Agreement.  In connection with such conveyance,
Assignor desires to assign to Assignee, and Assignee desires to take assignment
of and assume, all of the intangible personal property (as described herein)
related to the Property.  Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Purchase Agreement.
 
NOW, THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are acknowledged, Assignor and Assignee agree as follows:
 
AGREEMENT
 
1.           Assignment.  Assignor grants, bargains, sells, transfers, conveys
and assigns to Assignee, to the extent that each of the same are owned by
Assignor and “freely transferable” (as defined in the Purchase Agreement) by
Assignor, all permits of any kind (including, land use permits, building
permits, certificates of occupancy, variances, licenses and other approvals),
guaranties, development rights, warranties, franchises, soil and other reports
and studies, surveys, maps, utility contracts, and data, architect’s contracts,
plans and specifications, engineering plans and studies, floor plans and
landscape plans relating to the Property (“Intangible Personal
Property”).  Assignor shall be entitled to retain copies of each of the
foregoing items.  The foregoing assignment shall not include, and Assignor
hereby expressly reserves (a) any of such items that are required or desirable,
in Assignor’s opinion, for the continued occupation and operations of Assignor
and its affiliates at Fisher Plaza, (b) any items listed on Exhibit B attached
hereto, and (c) any of Assignor’s trademarks, service marks, logos and other
marks, trade or business names and other similar intangible property or
propriety information.
 
2.           Assumption.  Assignee accepts the foregoing assignment and assumes
and shall pay, perform and discharge, as and when due, all of the agreements and
obligations of Assignor under any of the Intangible Personal Property arising or
accruing from and after the Effective Date and agrees to be bound by all of the
terms and conditions of any of the Intangible Personal Property from and after
the Effective Date.
 
3.           Indemnification
 
3.1           By Assignor.  Assignor indemnifies, defends and holds harmless
Assignee from and against any and all claims, damages, costs, liabilities,
expenses and causes of action (including reasonable attorneys’ fees and costs)
arising in connection with the Intangible Personal Property prior to the
Effective Date, unless such claims, damages, costs, liabilities, expenses or
causes of actions are due to Assignee’s acts or omissions.
 
3.2           By Assignee.  Assignee indemnifies, defends and holds harmless
Assignor from and against any and all claims, damages, costs, liabilities,
expenses and causes of action (including reasonable attorneys’ fees and costs)
arising in connection with the Intangible Personal Property from and after the
Effective Date, unless such claims, damages, costs, liabilities, expenses or
causes of actions are due to Assignor’s acts or omissions.
 
4.           Modification.  No modification, waiver or termination of this
Assignment will be valid unless the same is in writing and signed by the party
against which the enforcement of the modification, waiver or termination is or
may be sought.
 
5.           Successors and Assigns.  This Assignment will be binding on and
inure to the benefit of Assignor and Assignee and their successors in interest
and assigns.
 
6.           Governing Law.  This Assignment will be governed by, and construed
in accordance with, the laws of the State of Washington.  Venue for any actions
arising in connection with this Agreement shall lie exclusively in King County,
Washington.  Should any dispute occur between Assignor and Assignee with respect
to this Assignment or any document executed in connection with this Assignment
that results in litigation or arbitration, the losing party shall pay the
prevailing party its reasonable attorneys’ fees and costs at trial or in
arbitration, mediation and/or upon any appeal.
 
7.           Further Assurances.  Assignor will, at any time and from time to
time upon written request therefor, and without incurring any additional costs,
expenses or liabilities, execute and deliver to Assignee, Assignee’s successors,
nominees or assigns such documents as Assignee or they may reasonably request in
order to fully assign and transfer to and vest in Assignee or Assignee’s
successors, nominees and assigns and protect Assignee or Assignee’s successors’,
nominees’ and assigns’ rights under and interest in all of the Intangible
Personal Property, or to enable Assignee or Assignee’s successors, nominees and
assigns to realize upon or otherwise enjoy such rights and property.
 
8.           Counterparts.  This Assignment may be executed in one or more
counterparts, each of which will be deemed an original and all of which will
constitute one and the same Assignment.
 
[Signatures begin on next page]
 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Assignment effective as of
the date first above written.
 
ASSIGNOR:                                           FISHER MEDIA SERVICES
COMPANY,
a Washington corporation


By:           
Name:                      
Title:           


ASSIGNEE:                                           ____________________________________,
a _______________________________


By:           
Name:                      
Title:           


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit A to Form of General Assignment
 
Legal Description of the Property
 
LOTS 1 THROUGH 12, INCLUSIVE, BLOCK 58, D.T. DENNY’S PARK ADDITION TO NORTH
SEATTLE, ACCORDING TO THE PLAT THEREOF RECORDED IN VOLUME 2 OF PLATS, PAGE 46,
IN KING COUNTY, WASHINGTON;
 
EXCEPT THE EASTERLY 7 FEET OF LOTS 1 THROUGH 6, INCLUSIVE, CONDEMNED FOR
WIDENING WILLOW STREET (5TH AVENUE) IN DISTRICT COURT CAUSE NO. 7541, PURSUANT
TO CITY OF SEATTLE ORDINANCE NO. 1224.
 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

Exhibit B to Form of General Assignment
 
List of Excluded Items
 


 

HOU03:1282498.8                                                                   
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT P
 
FORM OF TENANT NOTICE LETTER
 
NOTICE TO TENANT
 
[Closing Date]
 
[Tenant Name]
 
Re:           [100 Fourth Avenue North/140 Fourth Avenue North]
Seattle, Washington 98109


Dear Tenant:
 
You are hereby notified and advised that as of ____________, 2011,
_______________________________ (“Purchaser”) has purchased and acquired from
FISHER MEDIA SERVICES COMPANY (“Seller”), all of Seller’s right, title and
interest in and to [100 Fourth Avenue North/140 Fourth Avenue North], Seattle,
Washington 98109, which is commonly known as Fisher Plaza [East/West]
(“Property”), including, without limitation, all of Seller’s right, title and
interest as the “Landlord,” “Lessor” or “Owner” under all lease agreements,
rental agreements and other agreements providing for the leasing, rental and
other occupancy of space within or upon the Property, and Purchaser has assumed
all of the obligations of the “Landlord,” “Lessor” or “Owner” accruing from and
after the date hereof under all lease agreements, rental agreements and other
tenancies at the Property.  In addition, the new property manager for the
Property is ____________ located at the following address, and copies of all
future notices to the “Landlord,” “Lessor” or “Owner” under your lease should be
sent to:
 


[Address]
Contact:                                                      
Phone No.                      (   )
Fax No.                      (   )


with a copy to:




[Address]
Contact:                                                      
Phone No.                      (   )
Fax No.                      (   )


 
In accordance with the new ownership, you are hereby notified that your security
deposit, if any, has been transferred to Purchaser as of the date hereof.  All
future, current, or past due payments of rent should be made payable to
“__________” and mailed to the following lockbox account address:
 
[Account Address]
 
All other terms and provisions of your lease shall remain in full force and
effect.  It has been a pleasure working with you and we wish you every success
with your business.
 
Sincerely,


FISHER MEDIA SERVICES COMPANY




By:           
Its:           






HINES GLOBAL REIT 100/140 FOURTH AVE LLC




By:                                                                
Name:                                                                           
Title:                                                                



HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 

EXHIBIT Q
 
FORM OF REIMBURSEMENT AGREEMENT
 





HOU03:1282498.8                                                                    
09648-0050/LEGAL22127382.1
23147-0002/LEGAL22147789.3
 
 

--------------------------------------------------------------------------------

 
